Exhibit 10.1

 

 

PURCHASE AND SALE AND ESCROW AGREEMENT

 

SELLER:

 

175 FREEMAN STREET INVESTORS LLC

 

 

PURCHASER:

 

THE HAMILTON COMPANY

 

 

PROPERTY:

 

DEXTER PARK APARTMENTS
175 FREEMAN STREET
BROOKLINE, MASSACHUSETTS

 

SEPTEMBER 1, 2009

 

--------------------------------------------------------------------------------


 

Term Sheet

 

Purchaser:

 

THE HAMILTON COMPANY

 

 

 

Notice Address:

 

39 BRIGHTON AVENUE
BOSTON, MA 02134
ATTN: CARL A. VALERI
PHONE: 617-783-0039
FAX: 617-783-0568

 

 

 

 

 

WITH A COPY TO:

 

 

 

 

 

DIONNE & GASS LLP
131 DARTMOUTH STREET, SUITE 501
BOSTON, MASSACHUSETTS 02116
ATTN: SALLY E. MICHAEL, ESQ.
PHONE: 617-912-0920
FAX: 617-723-4151

 

 

 

Seller:

 

175 FREEMAN STREET INVESTORS LLC

 

 

 

Notice Address:

 

C/O UBS REALTY INVESTORS LLC
242 TRUMBULL STREET
HARTFORD, CONNECTICUT 06103-1212
ATTN: GENERAL COUNSEL
PHONE: 860-616-9158
FAX: 860-616-9004

 

 

 

 

 

WITH A COPY TO:

 

 

 

 

 

C/O UBS REALTY INVESTORS LLC
242 TRUMBULL STREET
HARTFORD, CONNECTICUT 06103-1212
ATTN: JAYNE M. BRUNDAGE, EXEC. DIRECTOR
PHONE: 860-616-9165
FAX: 860-616-9010

 

 

 

 

 

WITH AN ADDITIONAL COPY TO:

 

 

 

 

 

BINGHAM MCCUTCHEN LLP
1 STATE STREET
HARTFORD, CONNECTICUT 06103
ATTN: R. JEFFREY SMITH, ESQ.
PHONE: 860-240-2759
FAX: 860-240-2575

 

i

--------------------------------------------------------------------------------


 

Escrow Agent/Title Company:

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

 

 

Notice Address:

 

101 HUNTINGTON AVENUE
BOSTON, MASSACHUSETTS 02199
ATTN: MICHAEL J. DESMOND, VICE PRESIDENT
PHONE: 617-772-9250
FAX: 617-226-2987

 

 

 

Property:

 

DEXTER PARK APARTMENTS
175 FREEMAN STREET
BROOKLINE, MASSACHUSETTS

 

 

 

Purchase Price:

 

$129,500,000.00

 

 

 

Deposit:

 

$5,000,000.00

 

 

 

Closing Date:

 

October 28, 2009, subject to extension by Seller up to November 24, 2009 per
Section 1.5

 

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AND ESCROW AGREEMENT

 

THIS PURCHASE AND SALE AND ESCROW AGREEMENT (this “Agreement”) dated as of the
1st day of September, 2009, is made by and between 175 FREEMAN STREET INVESTORS
LLC, a Delaware limited liability company (“Seller”), with an office in care of
UBS Realty Investors LLC, 242 Trumbull Street, Hartford, Connecticut 06103, and
THE HAMILTON COMPANY, INC., a Massachusetts corporation or its permitted
assignee pursuant to Section 11.4 hereof (“Purchaser”), with an office in care
of The Hamilton Company, 39 Brighton Avenue, Boston, Massachusetts 02134.

 

R E C I T A L S :

 

Seller desires to sell certain improved real property commonly known as Dexter
Park Apartments located at 175 Freeman Street, Brookline, Massachusetts, along
with certain related personal and intangible property, and Purchaser desires to
purchase such real, personal and intangible property.

 

A G R E E M E N T S :

 

NOW, THEREFORE, in consideration of the foregoing, of the covenants, promises
and undertakings set forth herein, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
hereby agree as follows:

 

1.     The Property.

 

1.1.          Description.  Subject to the terms and conditions set forth in
this Agreement, and for the consideration herein set forth, Seller agrees to
sell and transfer, and Purchaser agrees to purchase and acquire, all of Seller’s
right, title, and interest in and to the following (collectively, the
“Property”):

 

1.1.1.       Certain real property (the “Land”) located in Brookline, Norfolk
County, Massachusetts and more specifically described in Exhibit 1.1.1 attached
hereto;

 

1.1.2.       All improvements located on the Land, including, but not limited
to, a 409-unit apartment building located at 175 Freeman Street, Brookline,
Massachusetts and commonly known as the “Dexter Park Apartments” (the
“Building”), and all other structures, parking areas, systems, fixtures, and
utilities associated with, and utilized by Seller in the ownership and operation
of the Building (all such improvements, together with the Building, being
referred to herein collectively as the “Improvements”);

 

1.1.3.       All furniture, artwork, personal property, machinery, appliances,
tools, building materials, hardware, carpeting, apparatus, and

 

1

--------------------------------------------------------------------------------


 

equipment currently used in the operation, repair and maintenance of the Land
and Improvements and situated thereon (collectively, the “Personal Property”),
generally described on  Exhibit 1.1.3 attached hereto, but expressly excluding
all furniture, artwork, personal property, equipment, fixtures, appliances,
machinery, tools, building materials, apparatus and all other personal property
owned by tenants of the Building, public or private utilities or contractors
working at the Property, except, in each of the foregoing cases, to the extent
of any reversionary or other interest of Seller therein.  The Personal Property
to be conveyed is subject to depletions, replacements and additions in the
ordinary course of business and contractual and legal transfer and use
restrictions;

 

1.1.4.       All rights, easements, hereditaments, interests, and appurtenances
belonging to or inuring to the benefit of Seller and pertaining to the Land, if
any, including any development rights and water or mineral rights owned by or
leased to Seller, if any;

 

1.1.5.       Any street or road abutting the Land to the center lines thereof;

 

1.1.6.       The leases and occupancy agreements, as amended, prior to the date
hereof, including those in effect on the date of this Agreement which are
identified on the Schedule of Leases attached hereto as Exhibit 1.1.6, and any
new leases entered into pursuant to Section 4.4, which as of the Closing Date
(as hereinafter defined) affect all or any portion of the Land or Improvements
(collectively, the “Leases”), and any security and other deposits and prepaid
rent actually held by Seller as of the Closing (as hereinafter defined) with
respect to any such Leases;

 

1.1.7.       To the extent Purchaser elects to have the same assigned to
Purchaser pursuant to Section 3.3, and Subject to Section 3.3, all assignable
contracts and agreements and equipment leases (collectively, the “Contracts”)
relating to the operation, repair or maintenance of the Land, Improvements or
Personal Property the terms of which extend beyond midnight of the day preceding
the Date of Closing (as hereinafter defined);

 

1.1.8.       To the extent assignable without the consent of third parties, all
trademarks, trade names including the name “Dexter Park”, it being understood
that Seller has not registered any property rights in such name, domain names,
permits, approvals, entitlements and other intangible property (including the
telephone number for the Property) owned by Seller, if any, and used solely in
connection with the Property, including, without limitation, all of Seller’s
right, title and interest in any and all transferable, unexpired warranties and
guaranties (collectively, the “Intangible Personal Property”); and

 

1.1.9.       All transferable consents, authorizations, variances or waivers,
licenses, permits and approvals from any governmental or quasi-governmental
agency, department, board, commission, bureau or other entity or

 

2

--------------------------------------------------------------------------------


 

instrumentality held by the Seller in respect of the Land or Improvements
(collectively, the “Approvals”).

 

1.2.          Purchase Price.  The total purchase price to be paid for the
Property (“Purchase Price”) is ONE HUNDRED TWENTY-NINE MILLION FIVE HUNDRED
THOUSAND AND NO/100 DOLLARS ($129,500,000.00).

 

1.3.          Payment.  Payment of the Purchase Price is to be made as follows:

 

1.3.1.       (a)           Purchaser shall make an earnest money non-refundable
deposit of FIVE MILLION DOLLARS ($5,000,000.00) (the “Deposit”) prior to
5:00 p.m. (Eastern Time) of the second business day immediately following the
date of this Agreement.

 

(b)           The Deposit shall be placed and held in escrow by First American
Title Insurance Company at 101 Huntington Avenue, Boston, Massachusetts (“Title
Company” and “Escrow Agent”) in an account insured by the Federal Deposit
Insurance Corporation (“FDIC”) and the Depositors Insurance Fund (“DIF”) using
Purchaser’s tax identification number at a mutually acceptable savings bank
chartered in Massachusetts.  Any interest, if any, earned and accrued on the
Deposit shall be considered as part of the Deposit.  Except as otherwise
provided in this Agreement, the Deposit shall be applied to the Purchase Price
at Closing.  Escrow Agent shall confirm receipt of the Deposit.  The failure by
Purchaser to deposit with Escrow Agent any portion of the earnest money Deposit
within the time-frame for doing so shall at the option of Seller exercised by
written notice to Purchaser and without right of cure by Purchaser result in the
immediate, automatic cancellation and termination of this Agreement.

 

1.3.2.       At Closing, the Purchaser shall pay Seller the Purchase Price,
inclusive of the Deposit and subject to adjustments and pro rations as expressly
provided herein, to a bank account designated by Seller via wire transfer or
other form of immediately available funds.

 

1.3.3.       In addition to being an all cash transaction, Purchaser’s
obligation to purchase the Property is not contingent upon Purchaser’s ability
to obtain financing for the purchase of the Property.

 

1.4.          Independent Consideration.  Contemporaneously with the execution
and delivery of this Agreement, Purchaser has paid to the Seller as further
consideration for this Agreement, the amount of One Thousand and No/Dollars
($1,000.00) (“Independent Consideration”) in addition to the Deposit and
independent of any other consideration provided for hereunder, which Independent
Consideration is fully earned by Seller and is not refundable under any
circumstances, but which shall be applied to the Purchase Price at Closing.

 

3

--------------------------------------------------------------------------------


 

1.5.          Closing.  Payment of the Purchase Price and closing hereunder (the
“Closing”) will take place pursuant to a deed and money escrow closing on or
before October 28, 2009, at the offices of the Title Company at 10:00 a.m. local
time or at such other time and place as may be agreed upon in writing by Seller
and Purchaser (the aforesaid date, or such other date as may be agreed upon by
the parties, being referred to in this Agreement as the “Closing Date” or the
“Date of Closing”).  The parties agree that Closing can occur by delivery of the
closing documents and the Purchase Price to the Title Company pursuant to
written instruction letters and that the parties do not have to physically
attend the Closing.  The Closing Date is of extreme importance to Seller as the
Purchase Price is needed by Seller on the Closing Date in order to satisfy
certain obligations of Seller, and Purchaser’s covenant to close the transaction
contemplated by this Agreement on the Closing Date constitutes a material
inducement to the entry by Seller into this Agreement.  Seller shall have the
one-time right to extend the Closing Date to a date not later than November 24,
2009 by delivering to Purchaser, at least seven (7) days prior to the Closing
Date, a written notice informing Purchaser of Seller’s election to extend the
Closing Date and specifying the extended Closing Date.

 

1.6.          Agreement to Convey.  Seller shall convey, and Purchaser shall
accept, title to the Land and Improvements by a Massachusetts quitclaim deed and
title to the Personal Property, by bill of sale, without warranty as to the
title or the condition of such personalty, with warranty of title as to claims
and demands of all persons claiming by, through, or under Seller, but against
none other.

 

2.     “As Is” Purchase.

 

2.1.          No Reliance by Purchaser.

 

(a)                 As a material inducement for Seller entering into this
Agreement, Purchaser expressly acknowledges and agrees that the Property is
being sold, and Purchaser is acquiring the Property, in its present condition
and state of repair.  Purchaser shall accept the Property in an “AS IS” “WHERE
IS” condition and “WITH ALL FAULTS” as of the date of this Agreement and as of
the Closing.

 

(b)           Seller: (i) has informed Purchaser that the Improvements are in
excess of twenty (20) years in age and the Property was not developed or
constructed by Seller or any affiliate, agent or contractor of Seller; and
(ii) has delegated the day-to-day management of the Property to an unaffiliated
third party property management company (the “Manager”).

 

(c)           Purchaser understands and expressly acknowledges that unknown
liabilities may exist with respect to the Property, that Purchaser explicitly
took that possibility into account in determining and agreeing to the Purchase
Price, and that a portion of such consideration, having been bargained for
between the parties with the knowledge of the possibility of liabilities, shall
be

 

4

--------------------------------------------------------------------------------


 

given in exchange for a full accord and satisfaction and discharge of Seller of
all such liabilities.

 

(d)           Purchaser shall not rely on any warranties, promises,
understandings or representations, express or implied, of Seller, any Seller
Party (as defined below) or any agent, contractor or employee of Seller or a
Seller Party relating to the Property, the physical condition, development
potential, operation, or income generated by the Property or any other matter or
things affected by or related to the Property, except as may be expressly
contained in this Agreement or the closing documents identified herein, and no
such representation or warranty shall be implied with respect to the Property. 
Without limiting the generality of the foregoing disclaimer of representations
and warranties, except as may be expressly contained in this Agreement or the
closing documents identified herein, Seller specifically disclaims any
warranties or representations of any kind or character, express or implied, with
respect to (i) matters of title, (ii) environmental matters relating to the
Property or any portion thereof, including, without limitation, the presence of
Hazardous Materials, including asbestos, or any harmful or toxic materials in,
on, under or in the vicinity of the Property, (iii) geological conditions,
including, without limitation, subsidence, subsurface conditions, water table,
underground water reservoirs, limitations regarding the withdrawal of water, and
geologic faults and the resulting damage of past and/or future faulting,
(iv) whether, and the extent to which the Property or any portion thereof is
affected by any stream (surface or underground), body of water, wetlands, flood
prone area, flood plain, floodway or special flood hazard, (v) drainage,
(vi) soil conditions, including the existence of instability, past soil repairs,
soil additions or conditions of soil fill, or susceptibility to landslides, or
the sufficiency of any undershoring, (vii) the presence of endangered species or
any environmentally sensitive or protected areas, (viii) zoning or building
entitlements to which the Property or any portion thereof may be subject,
(ix) the availability of any utilities to the Property or any portion thereof
including, without limitation, water, sewage, gas and electric, (x) usages of
adjoining Property, (xi) access to the Property or any portion thereof, (xii)
the Property’s compliance with any site plans or other plans and specifications,
or the size, location, age, use, design, quality, description, suitability,
structural integrity or soundness, state of repair, water-tightness, operation,
habitability, quality of construction or physical condition of the Property or
any portion thereof including, without limitation, the plumbing, sewer, heating,
ventilating, air conditioning and electrical systems, roofing, windows,
balconies, walls, floors and foundations, (xiii) except for the representations
and warranties expressly contained in this Agreement, the value, title or
financial condition of the Property, or any income, expenses, charges, liens,
encumbrances, rights or claims on or affecting or pertaining to the Property or
any part thereof, (xiv) the condition or use of the Property or compliance of
the Property with any or all past, present or future federal, state or local
ordinances, rules, regulations or laws, building, fire, parking or zoning
ordinances, codes or other similar laws, including without limitation the
Americans with Disabilities Act, (xv) the existence or non-existence

 

5

--------------------------------------------------------------------------------


 

of underground storage tanks, surface impoundments, or landfills, (xvi) the
merchantability of the Property or fitness of the Property for any particular
purpose, (xvii) tax consequences, or (xviii) any other matter or thing with
respect to the Property.  A “Seller Party” is defined as the member of Seller,
the Manager, UBS Realty Investors LLC (“UBS”) (Seller’s advisor), and their
respective officers, members, partner(s) and agents of Seller, Seller’s member,
and UBS.

 

(e)           Seller does not make, has not made, and specifically disclaims any
representation or warranty regarding the suitability of the Property for
condominium ownership, including, without limitation, any representation or
warranty regarding the statutes, laws, codes, rules, regulations, orders or
decrees governing the conversion of the Property to condominium ownership.  If
Purchaser desires to convert the Property to condominium ownership, Purchaser
shall not, until after the Closing Date, (i) file any conversion or condominium
application, declaration, request for approval or other instrument(s) with the
governing authorities; (ii) notify tenants of the Property of the proposed
conversion; (iii) advertise or publicize the proposed condominiums, or (iv) make
or accept any offers, deposits or reservations for condominium sales.  In the
event that Purchaser converts or attempts to convert the Property to condominium
ownership, Purchaser shall indemnify, defend and hold Seller free and harmless
from any loss, injury, damages, claims, liens, costs or expenses, including
attorneys’ fees and costs, arising out of or in connection with the conversion
or attempted conversion of the Property to condominium ownership, including,
without limitation, any claims from tenants of the Property and any claims
arising in connection with the physical condition of the Property.

 

2.1.1.       Purchaser acknowledges and agrees that it has had the opportunity
to fully inspect and investigate the Property and matters relevant to the
Property and shall make all inquiries, inspections, tests, audits, studies and
analyses that it deems necessary or desirable in connection with the Property
(subject to the provisions of Section 3.1 of this Agreement) and approve or
disapprove in its sole discretion the results of its investigations and
inspections (including engineering, structural or other tests with respect to
the condition of the Property). Purchaser relied solely upon the results of
Purchaser’s own inspections and judgment and other information obtained or
otherwise made available to Purchaser, rather than any information of Seller, in
determining whether to purchase the Property.  Seller was and is under no duty
to make affirmative disclosures or inquiry regarding any matter which may or may
not be known to Seller or any Seller Party, and Purchaser, for itself and for
its successors and assigns, hereby specifically waives and releases Seller and
each Seller Party from any such duty that otherwise might exist.

 

2.1.2   Purchaser hereby waives and releases Seller, and each Seller Party, from
any and all present or future claims, demands, causes of actions, losses,
damages, including, without limitation, exemplary, punitive, indirect or
consequential, special or other damages, liabilities, costs and

 

6

--------------------------------------------------------------------------------


 

expenses (including attorney’s fees whether suit is initiated or not) whether
known or unknown, liquidated or contingent (hereinafter collectively called the
“Claims”) arising from or relating to Property, including, without limitation,
any of the matters set  forth in this Section 2, as well as (i) any defects,
errors or omissions in the design, construction, repair, or maintenance of the
Property, or (ii) any environmental and other physical conditions affecting the
Property whether the same are a result of negligence or otherwise.  The release
set forth in this Section specifically includes, without limitation, any Claims
arising in connection with the presence or alleged presence of asbestos or
harmful or toxic substances in, on, under or about the Property including,
without limitation, any claims under or on account of (i) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as the same may
have been amended or may be amended from time to time and similar state statutes
and any regulations promulgated thereunder; (ii) any other federal, state or
local law, ordinance, rule or regulation, now or hereafter in effect, that deals
with or otherwise in any manner relates to, environmental matters of any kind;
or (iii) this Agreement or the common law.  The release set forth in this
Section specifically includes, without limitation, any claims under the
Americans with Disabilities Act of 1990 or similar state or local laws, as any
of those laws may be amended from time to time and any regulations, orders,
rules of procedure or guidelines promulgated in connection with such laws,
regardless of whether they were in existence on the date of this Agreement. 
Purchaser acknowledges that Purchaser has been represented by independent legal
counsel of Purchaser’s selection and Purchaser is granting this release of its
own volition and after consultation with Purchaser’s counsel.  The waiver and
release of claims by Purchaser in this Section does not obligate Purchaser to
indemnify Seller or any Seller Party against any such claims brought by third
parties.

 

INITIALS:  PURCHASER:

 

2.2.          Merger and Survival.  All understandings and agreements heretofore
made between the parties or their respective agents or representatives are
merged in this Agreement and the Exhibits hereto annexed, which alone fully and
completely express their agreement, and this Agreement has been entered into
after full investigation, or with the Purchaser satisfied with the opportunity
afforded for investigation, neither party relying upon any statement or
representation by the other unless such statement or representation is
specifically embodied in this Agreement or the Exhibits annexed hereto.   All
the terms and provisions of Section 2.1 and 2.2 shall survive Closing or any
termination of this Agreement.

 

3.     Inspections.

 

3.1.          Inspections.  Purchaser acknowledges and agrees that it has had
the opportunity to fully inspect and investigate the Property and matters
relevant to the Property and has made all inquiries, inspections, tests, audits,
studies and analyses that it deems necessary or desirable in connection with the
Property, and that Purchaser has

 

7

--------------------------------------------------------------------------------

 


 

no further right to conduct any further inspection or investigation of the
Property, except solely to the extent Purchaser’s mortgage lender reasonably
requires the same in connection with the underwriting of Purchaser’s acquisition
financing for the Property, to the extent described in this Section 3.1.

 

3.1.1.       To the extent reasonably required by Purchaser’s mortgage lender in
connection with its underwriting of Purchaser’s acquisition financing for the
Property, Seller has made and shall make available (at no cost to Seller) to
Purchaser and its employees, representatives, counsel, access to the Property
during normal business hours and to documents, materials, reports, books,
records and files relating to the Property including, without limitation,
Leases, tenant files, tenant correspondence, and the financial information
available to Purchaser on the Dexter Park data site at http://www.peracon.com. 
However, Seller shall have no ongoing obligation to provide any “Excluded Items”
which shall mean all of the following materials, except to the extent previously
provided by Seller on the Dexter Park data site at http://www.peracon.com as of
the date of this Agreement:  (i) Seller’s financial analyses or projections,
Investment Committee information, including Seller’s pre-acquisition due
diligence materials, acquisition files on the Property and the book value of the
Property; (ii) material which is subject to attorney client privilege or which
is attorney work product; (iii) market valuations, appraisals, insurance
policies, any engineering, or inspection reports or proposals or bids for
repairs to the Property or any portion thereof or any current operating budgets
for the Property; (iv) financials of Seller or any affiliate of Seller;
(v) material which Seller is legally required not to disclose; or (vi) any of
Seller’s entity-related instruments, files or correspondence, including tax
returns.

 

3.1.2.       To the extent reasonably required by Purchaser’s mortgage lender in
connection with its underwriting of Purchaser’s acquisition financing for the
Property, subject to the rights of tenants at the Property, Purchaser and the
“Purchaser Parties” (defined in Section 3.6 below) shall be given reasonable
access during normal business hours to the Property for the purpose of making
further non-intrusive physical or environmental inspections of the Property. 
When making any non-intrusive physical or environmental inspection(s) of the
Property, Purchaser shall carry the insurance coverages set out on Exhibit 3.1.2
attached hereto, and, upon request of Seller, shall provide Seller with written
evidence of same.  Purchaser and its agents shall not interfere with the
business activity of Manager, tenants, tenants’ customers or employees, or any
persons occupying or providing goods or services at the Property, shall not
reveal to any third party other than the Purchaser Parties and persons approved
by Seller the results of its inspections other than a lender in connection with
its decision to finance Purchaser’s acquisition of the Property and provided
that such lender has been advised of this confidentiality restriction and has
agreed to abide by it (except as may be required by law), and shall restore
promptly any physical damage caused by such inspection(s).  Purchaser shall not
damage the Property and shall immediately restore the Property and remove
anything placed on the Property in connection with its inspection(s).

 

8

--------------------------------------------------------------------------------


 

Purchaser shall give Seller two (2) business days prior notice of its intention
to conduct any inspection(s) or tenant interviews, and Seller reserves the right
to have a representative present.  Purchaser shall provide Seller with a copy of
any inspection report in Purchaser’s possession promptly upon Seller’s written
request, which obligation shall survive Closing or any termination of this
Agreement.  Purchaser shall indemnify, defend, and hold Seller and any Seller
Party free and harmless from any loss, injury, damage, claim, lien, cost or
expense, including attorney’s fees and costs, arising out of a breach of the
foregoing by Purchaser in connection with the inspection of the Property, or
otherwise from the exercise by Purchaser or its agents or representatives of the
right of access under this Section 3.1.2. (collectively, the “Purchaser’s
Indemnity Obligations”), which agreement shall survive Closing or termination of
this Agreement for a period of 12 months.  Any inspections shall be at
Purchaser’s expense.  Purchaser’s Indemnity Obligations shall survive Closing or
any termination of this Agreement.

 

3.1.3.       Except as otherwise provided in this Agreement, Seller makes no
representations or warranties as to the truth, accuracy or completeness of any
materials, reports, data or other information supplied to Purchaser (or
indirectly to Purchaser’s mortgage lender) by Seller or a Seller Party or any of
their respective agents, employees or contractors in connection with Purchaser’s
inspection of the Property (e.g., that such materials are current, complete,
accurate or the final version thereof, or that all such materials are in
Seller’s possession).  It is the parties’ express understanding and agreement
that such materials are provided only for Purchaser’s convenience, and Purchaser
shall rely exclusively on its own independent investigation and evaluation of
every aspect of the Property and not on any materials supplied by Seller or  a
Seller Party or any of their respective agents, employees or contractors. 
Purchaser expressly disclaims any intent to rely on any such materials provided
to it by Seller or a Seller Party or any of their respective agents, employees
or contractors in connection with its inspection and agrees that it shall rely
solely on its own independently developed or verified information and Purchaser
further acknowledges and agrees that such materials were provided on the express
condition that Purchaser shall make and independent verification of the accuracy
of such information.  The terms and provisions of this Section 3.1.3 shall
survive the Closing or any termination of this Agreement.

 

3.2.         Title and Survey.  Prior to the execution of this Agreement, Seller
has delivered or caused to be delivered to Purchaser, and Purchaser acknowledges
receipt of, (i) a preliminary title report or a commitment for an ALTA owner’s
standard coverage owner’s policy of title insurance insuring fee title to the
Property, together with copies of all items shown as exceptions to title
therein, issued by the Title Company and identified as Commitment No. 405838,
dated July 26, 2009 (the “Title Commitment”), and (ii) a copy of Seller’s survey
of the Land dated March 29, 2001 and last revised on April 11, 2001 (the
“Survey”).  All matters of title described on the Title Commitment and the
Survey, other than delinquent taxes and assessments and security instruments for
existing mortgage indebtedness secured by the Property, are hereby declared to
be

 

9

--------------------------------------------------------------------------------


 

acceptable to Purchaser and shall be deemed “Permitted Encumbrances” hereunder. 
At or prior to Closing, Seller shall be obligated to: (a) pay all delinquent
taxes and assessments, (b) satisfy and/or cause to be released the security
instruments for existing indebtedness secured by the Property, and (c) remove
any exceptions caused by Seller’s voluntary acts after July 26, 2009 and not
approved by Purchaser.

 

Subject to Section 4.5 of this Agreement, Seller shall not, after the date of
this Agreement, by voluntary act, intentionally create any new easements, liens,
deeds of trust, mortgages, covenants, restrictions, agreements or any other
encumbrances to title to all or any portion of the Property without the prior
written consent of Purchaser.

 

Neither Purchaser nor Seller shall incur any liability to the other in
connection with the selection of the Title Company or the surveyor retained in
connection with the transaction contemplated by this Agreement or in connection
with the loss by Title Company of the Deposit or any other amounts deposited by
either party into the escrow.

 

3.3.          Contracts.  On or before the date which is thirty (30) days prior
to the Closing Date, Purchaser shall notify Seller in writing if it elects not
to assume at Closing any of the Contracts which are identified on Exhibit 3.3
(the “Contracts”) attached hereto.  Seller shall give notice of termination of
such disapproved Contract(s) as of the Closing Date; provided that, if under the
disapproved Contract(s) Seller has no right to terminate same on or prior to
Closing, or if a termination fee or charge is due thereunder as a result of such
termination, Purchaser shall (i) assume at Closing all obligations thereunder
from the Date of Closing until the expiration dates of such Contracts or
(ii) reimburse Seller for the payment of the termination-related fee or charge,
as applicable.  Unless Purchaser gives such written notice to Seller in the time
period described above, Purchaser will be deemed to have approved same, and such
Contracts will be assigned by Seller and assumed by Purchaser at Closing.

 

3.4.          Intentionally Omitted.

 

3.5.          Lead-Based Paint.  Purchaser acknowledges that it has had
sufficient time in which to conduct a risk assessment or inspection of the
Property for the presence of lead-based paint and/or lead-based paint hazards,
and that by electing to proceed with the purchase of the Property
notwithstanding its termination right pursuant to this Section 3.5, Purchaser
shall accept the Property at Closing “AS IS, WHERE IS, WITH ALL FAULTS” with
respect to, among other things, the presence or possible presence at the
Property of lead-based paint and/or lead-based paint hazards.  Purchaser
acknowledges that it has been provided with the notice regarding lead-based
paint and/or lead-based paint hazards attached hereto as Exhibit 3.5, together
with all other deliveries required to be made by sellers of real property under
applicable law.

 

3.6.          Confidentiality.  Unless Seller specifically and expressly
otherwise agrees in writing, all information regarding the Property made
available to Purchaser by Seller or Seller’s agents or representatives (the
“Proprietary Information”) is confidential (except to the extent such
information is already in the public domain) and

 

10

--------------------------------------------------------------------------------


 

shall not be disclosed, except as may be required by law, to any other person
except those due diligence professionals or entities assisting Purchaser with
the transaction, or Purchaser’s lender, if any (collectively, the “Purchaser
Parties”) and then only upon Purchaser making such person aware of the
confidentiality restriction and procuring such person’s agreement to be bound
thereby.  If the purchase and sale contemplated hereby fails to close for any
reason whatsoever, Purchaser shall return to Seller, or cause to be returned to
Seller, all Proprietary Information.  Unless the transaction contemplated by
this Agreement is consummated, Purchaser shall not use or allow to be used any
Proprietary Information for any purpose other than to determine whether to
proceed with the contemplated purchase, or if same is consummated, in connection
with the operation of the Property post-Closing.  The foregoing shall not be
deemed to prevent Purchaser from complying with laws, rules, regulations and
court orders, including, without limitation, governmental regulatory,
disclosure, tax and reporting requirements, which may require disclosure of
Proprietary Information otherwise required to be kept confidential pursuant to
this Section 3.6, but only to the extent such disclosure is required by any of
the foregoing.  Notwithstanding any other term of this Agreement, the provisions
of this Section 3.6 shall survive Closing for a period of six (6) months, and
shall survive any termination of this Agreement indefinitely.  Notwithstanding
the foregoing, it shall not be a breach of this Agreement to disclose such
Proprietary Information to a person who already knows such information.

 

4.     Prior to Closing.

 

Until Closing, Seller or Seller’s agent shall:

 

4.1.          Insurance.  Keep the Property insured against fire and other
hazards covered by extended coverage endorsement and commercial public liability
insurance against claims for bodily injury, death and property damage occurring
in, on or about the Property, substantially in accordance with current
coverages.

 

4.2.          Operation.  Subject to the Leases, operate and maintain the
Property in a businesslike manner and substantially in accordance with Seller’s
past practices with respect to the Property, and make any and all repairs and
replacements reasonably required to deliver the Property to Purchaser at Closing
in its present condition, normal wear and tear excepted, provided that
(i) Seller shall have no obligation to make extraordinary capital expenditures
or expenditures outside Seller’s normal course of business, and (ii) in the
event of any loss or damage to the Property as described in Section 7, Seller
shall repair the Property only if Seller is obligated to do so under the Leases
and if Seller so elects and then only to the extent of available insurance
proceeds.  Purchaser shall not contact, deal with, or negotiate with tenants,
subtenants or prospective tenants or subtenants, of the Property without prior
written consent of Seller and shall notify Seller promptly if any tenant, or
prospective tenant, contacts Purchaser.

 

4.3.          New Contracts.  Enter into only those third party contracts which
are reasonably necessary to carry out its obligations under Section 4.2 and,
provided

 

11

--------------------------------------------------------------------------------


 

such terms are available on a commercially reasonable basis, which shall be
cancelable on no more than thirty (30) days written notice.

 

4.4.          New Leases.  Continue its present rental program and efforts at
the Property to rent apartment units and renew expiring leases.

 

4.5.          New Liens.  Not create any new encumbrance or lien affecting the
Property other than liens and encumbrances (i) that can be discharged prior to
Closing, and (ii) that in fact are discharged at Seller’s expense prior to or at
the Closing.

 

4.6.          Copies of Written Notices. Seller shall, from and after the date
hereof, promptly provide Purchaser with copies of all written notices received
by Seller after the date hereof which assert any material breach of Leases,
agreements, laws, covenants or permits applicable to the Property.

 

4.7.          Lease Terminations; Defaults.  Nothing herein shall in any way
affect or restrict the right of Seller to seek to enforce its rights under any
Lease or permit the early termination of any Lease; provided, however, that such
action is consistent with what a reasonable and prudent property owner would do
under the circumstances then existing.

 

4.8.          Notices of Lease; SNDA.  Seller shall use commercially reasonable
efforts to cooperate with Purchaser to obtain: (a) a release (in recordable
form) of that certain Notice of Lease dated May 1, 1992 between Dexter Park
Limited Partnership, as lessor, and Lundermac Co., Inc., as lessee, recorded
with the Norfolk County, Massachusetts Registry of Deeds in Book 9381 at
Page 545; (b) a release (in recordable form) of that certain Notice of Lease
dated May 27, 1997 between Dexter Park Limited Partnership, as lessor, and
Lundermac Co., Inc., as lessee, recorded with the Norfolk County, Massachusetts
Registry of Deeds in Book 11886 at Page 92; and (c) a subordination agreement
from Lundermac Co., Inc., as lessee, in favor of Purchaser’s first mortgage
lender providing acquisition financing, in such form as may be reasonably
requested by said mortgage lender, pertaining to the lease identified in that
certain Notice of Lease dated July 2, 2001 between 175 Freeman Street Investors,
LLC, as lessor, and Lundermac Co., Inc., as lessee, recorded with the Norfolk
County, Massachusetts Registry of Deeds in Book 15635 at Page 446.  The ability
of Purchaser and/or Seller to obtain any of the foregoing documents is not a
condition precedent to the Closing, and nothing contained in this Section 4.8
shall be construed as excluding the above-described notices of lease from the
definition of “Permitted Exceptions”.

 

5.     Representations and Warranties.

 

5.1.         By Seller.

 

(a)           Seller represents and warrants to Purchaser that, except as
otherwise disclosed to Purchaser:

 

5.1.1.       Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware, is

 

12

--------------------------------------------------------------------------------


 

qualified to do business in the Commonwealth of Massachusetts, has duly
authorized the execution and performance of this Agreement, and such execution
and performance will not violate any material term of its operating agreement.

 

5.1.2.       Seller has not, and as of the Closing Seller shall not have,
(a) made a general assignment for the benefit of creditors, (b) filed any
voluntary petition in bankruptcy or suffered the filing of any involuntary
petition by Seller’s creditors, (c) suffered the appointment of a receiver to
take possession of all, or substantially all, of Seller’s assets, which remains
pending as of such time, (d) suffered the attachment or other judicial seizure
of all, or substantially all, of Seller’s assets, which remains pending as of
such time, (e) admitted in writing its inability to pay its debts as they come
due, or (f) made an offer of settlement, extension or composition to its
creditors generally.

 

5.1.3.       Seller is not, and as of the Closing shall not be, a “foreign
person” as defined in Section 1445 of the Internal Revenue Code of 1986, as
amended (the “Code”) and any related regulations.

 

5.1.4.       Subject to Section 11.17, below, Seller is acting as principal in
this transaction with authority to close the transaction.  This Agreement has
been duly executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights and by general principles
of equity (whether applied in a proceeding at law or in equity).

 

5.1.5.       To Seller’s knowledge, no portion of the Property is the subject of
a current, pending or threatened condemnation proceeding which would have a
materially adverse impact on the Property.

 

5.1.6.       The Schedule of Leases attached hereto as Exhibit 1.1.6 is a true
and correct copy, as of its date, of the rent roll used by and relied upon by
Seller in its ownership and management of the Property.

 

5.1.7.       There is no action, suit, hearing, arbitration or proceeding
pending, or to the best of Seller’s knowledge, threatened, against Seller with
respect to the Property, before any court, tribunal or governmental authority.

 

5.1.8.       The twelve (12) month actual-to-budget operating statements of the
Property for 2007, 2008 and year-to-date 2009, as posted on the Dexter Park data
site at http://www.peracon.com, are the reports relied upon by Seller, its
member and its partners in their reporting for the operations of the Property
during such time periods.

 

(b)           Seller shall have no liability with respect to a breach of the
representations and warranties set forth above to the extent that Purchaser

 

13

--------------------------------------------------------------------------------


 

proceeds with the closing of the transaction contemplated hereby with actual
knowledge of such breach or should have known of such breach, through the
exercise of reasonable diligence prior to the Closing Date.

 

5.2.         Condition Precedent.           It shall be a condition precedent to
Purchaser’s obligation to purchase the Property from Seller that (i) all of
Seller’s representations and warranties contained in or made pursuant to this
Agreement shall have been true and correct in all material respects when made
and remain true and correct in all material respects as of the Closing Date,
(ii) the Title Company shall be irrevocably and unconditionally committed to
issue the Title Policy to Purchaser upon payment of its premium and other
charges; and (iii) Seller shall have performed its obligations pursuant to
Section 4.2 hereof.

 

5.3.         By Purchaser.

 

(a)           Purchaser represents and warrants to Seller that, except as
otherwise disclosed to Seller.

 

5.3.1.       Purchaser is a Massachusetts corporation duly organized, validly
existing and in good standing under the laws of such State, is authorized to do
business in the Commonwealth of Massachusetts, has duly authorized the execution
and performance of this Agreement, and such execution, delivery, and performance
will not violate any material term of any of its constitutive documents.

 

5.3.2.       Purchaser has not, and as of the Closing Purchaser shall not have
(a) made a general assignment for the benefit of creditors, (b) filed any
voluntary petition in bankruptcy or suffered the filing of any involuntary
petition by Purchaser’s creditors, (c) suffered the appointment of a receiver to
take possession of all, or substantially all, of Purchaser’s assets, which
remains pending as of such time, (d) suffered the attachment or other judicial
seizure of all, or substantially all, of Purchaser’s assets, which remains
pending as of such time, (e) admitted in writing its inability to pay its debts
as they come due, or (f) made an offer of settlement, extension or composition
to its creditors generally.

 

5.3.3.       Purchaser is not, and as of the Closing shall not be, a “foreign
person” as defined in Section 1445 of the Code and any related regulations.

 

5.3.4.       Purchaser is acting as principal in this transaction with authority
to close the transaction.  This Agreement is the valid and legally binding
obligation of Purchaser.

 

5.3.5.       Purchaser is a sophisticated investor in commercial real estate and
has and will perform such due diligence of the Property and its condition
(financial and otherwise) as Purchaser deems appropriate.

 

14

--------------------------------------------------------------------------------


 

5.3.6.       Purchaser has reviewed the Leases, Contracts, expenses and other
matters relating to the Property and based upon the representations and
warranties of Seller expressly contained in this Agreement and its own
investigations, inspections, tests and studies, determined whether to purchase
the Property and assume Seller’s rights and obligations under the Leases,
Contracts and otherwise with respect to the Property.

 

5.3.7.       Unless otherwise disclosed to Seller in writing, neither Purchaser
nor any affiliate of or principal in Purchaser is other than a citizen of, or
partnership, corporation or other form of legal person domesticated in the
United States of America.

 

5.3.8.       Neither Purchaser nor any principal of Purchaser who owns a 20% or
greater direct or indirect ownership interest in Purchaser is a person or entity
described by Section 1 of Executive Order 13,224, and neither Purchaser nor any
such principal of Purchaser engages in any dealings or transactions, or is
otherwise associated, with any such persons or entities including the
governments of Cuba, Iran, North Korea, Myanmar, Sudan, Syria, and Venezuela.

 

5.3.9.       The execution, delivery and performance by Purchaser of its
obligations under this Agreement do not and will not contravene or constitute a
default under any provisions of applicable law or regulation or any agreement,
judgment, injunction, order, decree or other instrument binding on Purchaser.

 

(b)           Purchaser shall have no liability with respect to a breach of the
representations and warranties set forth above to the extent that Seller
proceeds with the closing of the transaction contemplated hereby with actual
knowledge of such breach or should have known of such breach, through the
exercise of reasonable diligence prior to the Closing Date.

 

5.3.10.     Purchaser is entering into this transaction solely for commercial
purposes, and is a sophisticated business entity with significant experience in
purchasing real property similar to the Property located in the metropolitan
Boston real estate market.  Purchaser acknowledges that its representations and
warranties are a material inducement to Seller’s willingness to agree to enter
into this transaction with Purchaser, and that but for the representations and
warranties contained in this paragraph, Seller would not execute and deliver
this Agreement.

 

5.4.         Condition Precedent. It shall be a condition precedent to Seller’s
obligation to sell the Property to Purchaser that all of Purchaser’s
representations and warranties contained in or made pursuant to this Agreement
shall have been true and correct in all material respects when made and shall be
true and correct in all material respects as of the Closing Date.  At the
Closing, Purchaser and Seller shall each deliver to the other Seller a
certificate certifying that each of its representations and warranties in this
Agreement is true and correct as of the Closing Date.

 

15

--------------------------------------------------------------------------------


 

5.5.         Mutual Representation.

 

(a)           Each of Seller and Purchaser represents to the other that it has
had no dealings, negotiations, or consultations on its own behalf, or for its
benefit, with any broker, representative, employee, agent or other intermediary
except Cushman and Wakefield of Massachusetts, Inc., in connection with this
Agreement or the sale of the Property.  Seller and Purchaser agree that each
will indemnify, defend and hold the other free and harmless from the claims of
any other broker(s), representative(s), employee(s), agent(s) or other
intermediary(ies) claiming to have represented Seller or Purchaser,
respectively, or otherwise to be entitled to compensation in connection with
this Agreement or the sale of the Property.  This provision shall survive
Closing for six (6) months.

 

(b)           Neither Seller nor Purchaser will knowingly take, or agree to or
commit to take, any action that would make any representation or warranty made
by such party inaccurate in any material respect at or prior to the Closing
Date.

 

6.     Costs and Prorations.

 

6.1.         Purpose and Intent.  Except as expressly provided herein, the
purpose and intent of this Agreement is that Seller shall bear all expenses of
ownership and operation of the Property and shall receive all income therefrom
accruing through midnight at the end of the day preceding the Closing Date, and
Purchaser shall bear all such expenses and receive all such income accruing
thereafter.  This provision shall survive Closing.

 

6.2.         Purchaser’s Costs.  Purchaser shall pay the following costs of
closing this transaction:

 

6.2.1.       The fees and disbursements of its counsel, inspecting architect and
engineer, if any;

 

6.2.2.       Any escrow fees;

 

6.2.3.       Any sales or use taxes relating to the transfer of Personal
Property to Purchaser;

 

6.2.4.       The cost of the issuance of any policy of title insurance issued in
connection with this transaction and any updates to the Title Commitment,
including, without limitation, any additional premium charge(s) for endorsements
and/or deletion(s) of exception items and any cancellation charge(s) imposed by
Title Company in the event the policy of title insurance contemplated by the
Title Commitment is not issued.

 

6.2.5.       The cost of any update to the copy of the Survey provided by Seller
to Purchaser;

 

16

--------------------------------------------------------------------------------


 

6.2.6.       Any recording fees relating to the deed to be delivered by Seller
hereunder and Purchaser’s other closing documents and Purchaser’s lender’s
documents;

 

6.2.7.       Any other expense(s) incurred by Purchaser or its
representative(s) in inspecting or evaluating the Property or closing this
transaction; and

 

6.3.         Seller’s Costs.  Seller shall pay the following costs of closing
this transaction:

 

6.3.1.       The fees and disbursements of its counsel;

 

6.3.2.       The cost of any deed excise stamp taxes;

 

6.3.3.       Any recording fees relating to the documents to be recorded by
Seller in order to clear title in the manner described by this Agreement;

 

6.3.4.       The broker’s fee to the extent any such fee is payable pursuant to
the separate agreement with Cushman and Wakefield of Massachusetts, Inc. dated
May 21, 2009.

 

6.4.         Prorations.  Collected Rents and any other amounts (including,
without limitation, payment of base rent, ground rent, parking income and
reimbursements of Property operating costs) paid by tenants applicable to the
month in which the Date of Closing occurs or prepaid by tenants for months after
the month in which the Date of Closing occurs shall be prorated as of the Date
of Closing and be adjusted against the Purchase Price on the basis of a schedule
(the “Rent Schedule”) which shall be prepared by Seller and delivered to
Purchaser.  The Rent Schedule shall set forth (i) rents and other amounts
payable applicable to the month in which the Date of Closing occurs, (ii) rents
and other amounts collected by Seller applicable to the month in which the Date
of Closing occurs, and (iii) rents and other amounts due but uncollected and
applicable to the month in which the Date of Closing occurs, (the latter unpaid
obligations being referred to herein as the “Current Delinquencies”), as well as
rental and other payment delinquencies (excluding those applicable to the month
in which the Date of Closing occurs) which are owed to Seller but uncollected as
of the Date of Closing (“Delinquencies”).  Purchaser shall receive a credit
against the Purchase Price for any cash security and other deposits with respect
to the Leases, which deposits are held by Seller and have not been applied or
forfeited as of Date of Closing.  Such cash deposits will be kept by Seller.

 

6.4.1.       Vault charges, sewer charges, utility charges and operating
expenses actually paid or payable by Seller as of the Date of Closing shall be
prorated as of the Date of Closing and adjusted against the Purchase Price,
provided that within ninety (90) days after the Closing, Purchaser and Seller
shall make a further adjustment for such charges which may have accrued or been
incurred prior to the Date of Closing, but not collected or paid at that date. 
All

 

17

--------------------------------------------------------------------------------


 

prorations shall be made on a 365-day calendar year basis, using actual number
of days in the month.

 

6.4.2.       Purchaser shall pay at Closing, the fair market value of the fuel
oil stored in any storage tanks located at the Property, such amount to be
determined by Supreme Energy (Seller’s existing fuel oil retailer) based on a
meter reading provided by Seller’s engineer within the seven (7) days
immediately preceding the Closing Date (but in no event later than three
(3) days immediately preceding the Closing Date).

 

6.5.         Taxes.     Real estate taxes, personal property taxes, special
assessments (and installments thereof) and other governmental taxes and charges
relating to the Property, including annual or periodic permit fees,
(collectively, “Taxes”) payable during the year in which Closing occurs shall be
prorated as of the Date of Closing and adjusted against the Purchase Price.  If
Closing occurs before the actual Taxes payable during such year are known, the
proration of Taxes shall be upon the basis of Taxes for the Property payable by
Seller during the immediately preceding year; provided, however, that if the
Taxes payable during the year in which Closing occurs are thereafter determined
to be more or less than the Taxes payable during the preceding year (after any
appeal of the assessed valuation thereof is concluded), Seller and Purchaser
promptly, except in the case of an ongoing tax protest), shall adjust the
proration of Taxes and Seller or Purchaser, as the case may be, shall pay to the
other any amount required as a result of such adjustment, and further provided
that any reproration of real estate taxes shall take into account only increases
in the tax rate or millage, i.e., any portion of any real estate tax increase
attributable to an increase in assessed value shall not be taken into account. 
This covenant shall not merge with the deed delivered hereunder but shall
survive the Closing.

 

6.6.         In General.

 

(a)           Any other costs or charges of closing this transaction not
specifically mentioned in this Agreement shall be paid and adjusted in
accordance with local custom in Norfolk County, Massachusetts.

 

(b)   (i) None of Seller’s insurance policies relating to the Property will be
assigned to Purchaser, and Purchaser shall be responsible for arranging for its
own insurance as of the Closing Date; (ii) utilities paid by Seller, including
telephone, electricity, water and gas, shall be read on as close as possible
before the Closing Date and Purchaser with cooperation from Seller’s on-site
Manager, if necessary, shall be responsible for all the necessary actions needed
to arrange for utilities to be transferred to the name of Purchaser on the
Closing Date, including the posting of any required deposits (it being
understood, however, that Seller shall be entitled to a credit at the Closing
for any utility deposits which it or its predecessors have made prior to the
Closing Date, to the extent the same are transferred to Purchaser, and Seller
shall be entitled to recover and retain from the providers of such utilities any
refunds or overpayments to the extent applicable to the period prior to and
including the Closing Date, and any utility

 

18

--------------------------------------------------------------------------------


 

deposits for which it does not receive a credit hereunder); and (iii) on the
Closing Date, the Property will not be subject to any financing obtained by
Seller or its predecessors unless Purchaser has expressly agreed to assume such
financing.  Accordingly, there will be no prorations for insurance, utilities
(except to the extent provided above for utility deposits), payroll or debt
service.  In the event a meter reading is unavailable for any particular utility
or is read on a date other than the Closing Date, such utility bill shall be
prorated in the manner provided in Section 6.1.

 

6.7.          Closing Adjustment.  Escrow Agent shall prepare a closing
statement on the basis set out above, and shall endeavor to deliver such
computation to Purchaser and Seller at least two (2) business days prior to
Closing.

 

6.8.          Post-Closing Reconciliation.  If any of the aforesaid prorations
cannot be calculated accurately as of the Closing Date, then they shall be
calculated as soon after the Closing Date as feasible, but in any event no later
than December 31, 2009. Notwithstanding any provision contained in this
Agreement to the contrary, after the expiration of said period, no further
adjustments, credits or prorations shall be made or allocated between the
parties under this Agreement for any of the items listed in this Section 6,
except for any delinquencies due to Seller and except for a reproration of Taxes
pursuant to Section 6.5 above in the event the Taxes for the year of Closing are
not known as of the Closing Date.

 

6.9.          Post-Closing Collections.  Purchaser shall use its best efforts
during the ninety (90) day period immediately following the Date of Closing to
collect Current Delinquencies and Delinquencies.  Amounts collected from tenants
who or which, as of the Date of Closing, were obligors with respect to Current
Delinquencies and/or Delinquencies shall be applied first to satisfy such
tenants’ obligations for the payment period during which collection occurred,
second to satisfy Current Delinquencies, third to satisfy Delinquencies, and the
balance to satisfy any other rental obligations of such tenants to Purchaser.
Amounts collected and applicable to satisfy Current Delinquencies shall be paid
promptly to Seller to the extent of Seller’s pro-rata entitlement thereto, and
amounts collected and applicable to satisfy Delinquencies shall be promptly paid
to Seller.

 

At the end of the ninety (90) day period following the Date of Closing,
Purchaser shall prepare and deliver to Seller a statement (the “Collection
Statement”) identifying all payments collected during such ninety (90) days from
tenants who were listed on the Rent Schedule prepared and delivered pursuant to
Section 6.4 hereof as obligors on Current Delinquencies or Delinquencies.  If
any uncollected Current Delinquencies or then unsatisfied Delinquencies exist,
Purchaser hereby agrees to assign to Seller any and all rights afforded the
obligee with respect thereto (with respect to Current Delinquencies, to the
extent of Seller’s pro-rata entitlement thereto), whereupon Seller shall be
entitled to take such steps, including the right to file suit, as Seller in its
sole and absolute discretion deems necessary or appropriate to collect such
sums, excepting only the right to dispossess any tenant still in possession of
its further right to occupy the premises demised to it.  Such assignment shall
be effective

 

19

--------------------------------------------------------------------------------


 

automatically, without the need for execution or delivery of any instrument of
assignment.  Upon request of Seller, however, Purchaser shall execute and
deliver to Seller such instrument(s) as Seller may reasonably request to confirm
such assignment.  Purchaser shall, at no cost to Purchaser, cooperate with
Seller in any manner reasonably requested by Seller in connection with any such
collection effort.

 

Purchaser shall keep and maintain at all times full and accurate books of
account and records adequate to reflect correctly total rental and other
payments collected under each of the Leases, and all such books and records
shall be kept and shall be available to Seller for at least one year after the
Date of Closing.  Seller shall have the right to inspect, copy and audit such
books of account and records at Seller’s expense, during reasonable business
hours, and upon reasonable notice to Purchaser, whether such books and records
are in the possession of Purchaser or any agent of Purchaser for the purpose of
verifying the accuracy of the Collection Statement and the rental and any other
payments collected by Purchaser, which were earned during Seller’s ownership
period, and which should have been paid to Seller pursuant to this Section  6.9.

 

6.10.        Other Items.  All cash in any operating, reserve or other property
accounts on the Closing Date shall belong to Seller.

 

6.11.        Survival.  The provisions of this Section 6 shall survive Closing.

 

7.     Damage, Destruction or Condemnation.

 

7.1.          Material Event.  If, prior to Closing, twenty percent (20%) or
more of the net rentable area of the Building or all access to the Property are
rendered completely untenantable, or are destroyed or taken under power of
eminent domain, Purchaser may elect to terminate this Agreement by giving
written notice of its election to Seller within five (5) business days after
receiving notice of such destruction or taking.  If Purchaser does not give such
written notice within such period, this transaction shall be consummated on the
date and at the Purchase Price provided for in Section 1, and Seller shall
assign to Purchaser the physical damage proceeds of any insurance policy(ies)
payable to Seller, or Seller’s portion of any condemnation award, as applicable,
in both cases up to the amount of the Purchase Price plus one-half of any
amounts in excess thereof, and including any rights of Seller to prosecute,
settle, compromise, or appeal such payments, and, if an insured casualty, pay to
Purchaser the amount of any deductible, if not previously paid by Seller, but
not to exceed the amount of the loss.

 

7.2.          Immaterial Event.  If, prior to Closing, less than twenty percent
(20%) of the net rentable area of the Building is rendered completely
untenantable or are destroyed, or are taken under power of eminent domain,
Purchaser shall close this transaction on the date and at the Purchase Price
agreed upon in Section 1, and Seller shall assign to Purchaser its interest in
the physical damage proceeds of any insurance policies payable to Seller, and
including any rights of Seller to prosecute, settle, compromise, or appeal such
payments, and, if an insured casualty, pay to Purchaser

 

20

--------------------------------------------------------------------------------


 

the amount of any deductible not previously paid by Seller but not to exceed the
amount of the loss.

 

7.3.         Cooperation.  Seller and Purchaser, as may be appropriate, shall
cooperate in prosecuting, settling, and compromising any such condemnation award
and insurance claim.

 

7.4.         Termination and Return of Deposit.  If Purchaser elects to
terminate this Agreement pursuant to this Section 7, and if Purchaser is not, on
the date of such election, in material default of its obligation to have closed
under the Agreement, Seller shall promptly direct the Title Company to return
the Deposit to Purchaser.

 

8.     Notices.  Any notice, consent, or approval required or permitted to be
given hereunder shall be in writing and shall be deemed to be given when hand
delivered or one (1) business day after pickup by Federal Express, UPS
overnight, or similar overnight express service, or on the date when delivered
by facsimile transmission with written acknowledgment of receipt, in any case
addressed to the parties at their respective addresses for notice set forth in
the Term Sheet of this Agreement, or, in each case, to such other address as
either party may from time to time designate by giving notice in writing to the
other party, provided that neither party shall designate as its address a post
office box or other address which does not accept overnight delivery.  Notice
hereunder may be given by counsel acting on behalf of either party.  Telephone
numbers are for informational purposes only.  Effective notice will be deemed
given only as provided above.  Notice given to Seller by e-mail is not
considered proper notice under this section.

 

9.     Closing and Escrow.

 

9.1.         Escrow Instructions.  Upon execution of this Agreement, the parties
shall deliver an executed counterpart of this Agreement to the Title Company to
serve as the instructions to the Title Company as the Escrow Agent for
consummation of the transaction contemplated herein, and Title Company shall
execute this Agreement to acknowledge acceptance of the escrow and receipt of
the Deposit.  Seller and Purchaser shall execute such additional and
supplementary escrow instructions as may be appropriate to enable the Title
Company to comply with the terms of this Agreement, provided, however, that in
the event of any conflict between the provisions of this Agreement and any
supplementary escrow instructions, the terms of this Agreement shall prevail.

 

9.2.         Duties of Escrow Agent.

 

(a)           Escrow Agent is acting solely as a stakeholder under this
Section 9.2.  Escrow Agent’s duties shall be determined solely by the express
provisions hereof and are purely ministerial in nature.

 

(b)           During the term of this Agreement, Escrow Agent shall hold and
deliver the Deposit strictly in accordance with the terms and provisions of

 

21

--------------------------------------------------------------------------------


 

this Agreement and shall not commingle the Deposit with any funds of Escrow
Agent or others.  Escrow Agent shall invest the Deposit in one or more
interest-bearing accounts using Purchaser’s tax identification number at a
mutually acceptable savings bank located chartered in the Commonwealth of
Massachusetts, and such account(s) shall be fully insured by the FDIC and/or the
DIF and have no penalty for early withdrawal.  Escrow Agent shall disburse the
Deposit in strict accordance with the written instructions of the parties
hereto.  Escrow Agent shall not disburse the Deposit without at least one
business day’s notice to Seller.  All costs incurred by Escrow Agent in
connection with its obligations under this Section 9.2(b) shall be borne solely
by Purchaser.  In no event shall Escrow Agent’s use of multiple accounts to hold
the Deposit result in Escrow Agent having to deliver the net sales proceeds to
Seller in more than one (1) wire transfer.

 

Escrow Agent’s initials:

 

(c)   Intentionally Omitted.

 

(d)           If this Agreement is terminated by Purchaser (pursuant to
Section 7.1 or Section 10.2 hereof) or by the mutual written agreement of Seller
and Purchaser, or if Escrow Agent is unable at any time to determine to whom the
Deposit should be delivered, then Escrow Agent shall deliver the deposit in
accordance with the joint written instructions of the Seller and Purchaser.  If
written instructions are not received by Escrow Agent within ten (10) days after
Escrow Agent has served a written request for instructions upon both Seller and
Purchaser, the Escrow Agent shall have the right to pay the Deposit into any
court of competent jurisdiction in the state where the Property is located and
to interplead Seller and Purchaser.  Upon the filing of the interpleader action,
Escrow Agent shall be discharged from any further obligations in connection with
this Agreement.

 

(e)           If costs or expenses are incurred by Escrow Agent because of
litigation or a dispute between Seller and Purchaser concerning this Agreement
(which litigation or dispute does not involve any action, omission or failure to
act by Title Company), Seller and Purchaser shall each pay Escrow Agent one-half
of Escrow Agent’s reasonable costs and expenses.  Except for such costs and
expenses, no fee or charge shall be due or payable to Escrow Agent for its
services under this Agreement.

 

(f)            Escrow Agent undertakes only to perform the duties and
obligations imposed upon it under the terms of this Agreement, and to do so in
strict accordance with the Agreement, and does not undertake to perform any of
the covenants, terms and provisions applicable to Seller and Purchaser.

 

(g)           Purchaser and Seller acknowledge and agree that Escrow Agent has
assumed no liability except for gross negligence or willful misconduct and that
Escrow Agent may seek advice from its own counsel and shall be fully

 

22

--------------------------------------------------------------------------------


 

protected in any action taken by it in good faith in accordance with the opinion
of its counsel.

 

(h)           The conditions to the Closing shall be the Escrow Agent’s receipt
of funds and documents as described in this Section 9.2.  Upon receipt of such
funds and documents, Escrow Agent shall deliver the items as described in this
Agreement.

 

(i)            All acts and documents required of Purchaser or Seller in order
to close the escrow pursuant hereto shall be deposited with Escrow Agent no
later than 5:00 p.m. (Eastern Time) on the day immediately preceding the Closing
Date, and shall be available for release at Closing.  In addition, all funds
required from Purchaser in order to close the escrow pursuant hereto shall be
deposited with Escrow Agent no later than 10:00 a.m. (Eastern Time) on the
Closing Date, and shall be available for immediate distribution at Closing. 
Notwithstanding the foregoing, the Purchaser will not be deemed in default under
this Agreement for delivery of the funds required to consummate the purchase of
the Property in accordance with this Agreement after 10:00 a.m. (Eastern Time)
on the Closing Date, so long as the total amount of funds due and owing to
Seller are actually received by Seller via wire transfer to an account
designated by Seller (as confirmed by Federal Reserve reference number) on the
Closing Date.  If Purchaser fails to deposit all funds sufficiently early on the
Closing Date so that Seller does not receive its net funds prior to 3:00 p.m.
(Eastern Time) on the Closing Date, Purchaser shall pay Seller $3,750.00,
representing Seller’s anticipated loss of the benefit of overnight investment of
the net proceeds.

 

(j)            Notwithstanding anything to the contrary in this Section 9.2, in
the event the Closing does not occur on or before the Closing Date, the Escrow
Agent shall, unless it is notified by both parties to the contrary within five
(5) business days after the Closing Date, return to the depositor thereof items
which were deposited pursuant to this Agreement.  The foregoing instruction to
return items does not include funds or the Deposit.  Any such return shall not,
however, relieve either party of any liability it may have relating to its
wrongful failure to close.

 

(k)           Escrow Agent shall not be responsible or liable in any manner
whatsoever for the correctness, genuineness or validity of any document or
instrument, or any signature thereon, deposited with or delivered to Escrow
Agent pursuant to this Agreement.  Escrow Agent may act in reliance upon any
such document or instrument, which Escrow Agent in good faith believes to be
genuine and duly authorized, without investigation as to the correctness,
genuineness or validity thereof.  Escrow Agent shall not be liable except for
the performance of such duties and obligations as are specifically set forth in
this Agreement and no implied covenants or obligations shall be read into this
Agreement against Escrow Agent.  Escrow Agent is not chargeable with knowledge,
and has no duties with respect to any other agreements between

 

23

--------------------------------------------------------------------------------


 

Seller and Purchaser.  Escrow Agent shall not be responsible to see to the
correct application of any funds disbursed by it pursuant to this Agreement.

 

(l)            Seller and Purchaser acknowledge that the transaction
contemplated hereunder shall be closed by delivering executed documents and the
other closing deliveries to the Escrow Agent in accordance with customary
written instructions.

 

(m)          Upon request by Seller and Purchaser, Escrow Agent shall prepare a
closing or settlement statement.

 

(n)           Escrow Agent is familiar with and understands the U.S. Foreign
Corrupt Practices Act, 15 U.S.C. Sec. 78dd-1, et seq., and any other
anti-corruption laws and regulations relevant to the Agreement and has not and
will not violate these laws.

 

(o)           The President of the United States has issued Executive Order
13224, in conjunction with the Office of Foreign Assets Control (“OFAC”).  This
order bans any United States person from doing business with any person, entity
or group specially designated by the U.S. Secretary of State or Secretary of the
Treasury as a terrorist or terrorist entity.  OFAC maintains a list of these
persons, entities and groups, known as the Specially Designated Nationals and
Blocked Persons List (“SDN List”).  In order to comply with this order, Escrow
Agent shall not enter into contracts or other agreements with any person whose
name appears on the SDN List.

 

9.3.         Seller’s Deliveries.

 

(a)           Seller shall deliver or cause to be delivered, either at the
Closing through the Title Company or by making available at the Property, as
appropriate, the following items and original documents, each executed and, if
required, acknowledged, as appropriate:

 

9.3.1.       A Massachusetts quitclaim deed to the Property, in the form
attached hereto as Exhibit 9.3.1.

 

9.3.2.       A bill of sale in the form attached hereto as Exhibit 9.3.2
conveying the Personal Property.

 

9.3.3.       (i) The Leases and any new leases entered into pursuant to
Section 4.4; (ii) the Rent Schedule, including a listing of any tenant security
and other deposits and prepaid rents held by Seller with respect to the
Property; (iii) the cash security deposits and letters of credit held by Seller
as security under the Leases, but only to the extent the same have not been
applied in accordance with the Leases or returned to tenants and relate to
tenants occupying space at the Property on the Closing Date pursuant to Leases
then in effect and any accrued interest thereon to the extent required by
applicable Massachusetts law;

 

24

--------------------------------------------------------------------------------


 

(iv) an assignment of such Leases, deposits, and prepaid rents by way of an
Assignment and Assumption of Leases in the form attached hereto as
Exhibit 9.3.3; and (v) a certificate from the Manager, dated as of the Closing
Date, certifying to Purchaser that the Leases for the Property which are on file
in the management office thereof and which have been made available to Purchaser
are used by and relied upon by Manager in connection with the leasing operations
conducted by Manager, in its capacity as property manager for the Property.

 

9.3.4.       (i) Copies of all Contracts which Purchaser has elected to assume
or which are not terminable by the Seller without fee or penalty on or before
the Date of Closing; and (ii) an assignment of such Contracts to Purchaser by
way of an assignment and assumption agreement, in the form attached hereto as
Exhibit 9.3.4.

 

9.3.5.       An assignment to Purchaser of Seller’s right, title and interest,
if any, in any names specific to the Property, including any domain name(s),
permits, approvals, entitlements, and other intangible property owned by Seller
and used solely in connection with the Property in the form attached hereto as
Exhibit 9.3.5.

 

9.3.6.       An assignment of all unexpired, transferable warranties and
guarantees then in effect, if any, with respect to the Improvements or any
repairs or renovations to such Improvements and Personal Property being conveyed
hereunder, which assignment is in the form attached hereto as Exhibit 9.3.6.

 

9.3.7.       Seller shall deliver to Purchaser at Closing, the originals of all
Leases, tenant files, and, to the extent in Seller’s possession and to the
extent available, the Contracts and Equipment Leases being assumed by Purchaser,
and any building plans, specifications and operating manuals relating to the
Property.  All other books and records requested by Purchaser will be provided
at Seller’s sole discretion and at Purchaser’s sole cost.  These materials may
be delivered at the Property.

 

9.3.8.       An affidavit pursuant to the Foreign Investment and Real Property
Tax Act in the form attached hereto as Exhibit 9.3.8.

 

9.3.9.       Appropriate evidence of authorization as required by the Title
Company.

 

9.3.10.     A statement updating the Seller’s representations and warranties and
certifying the same as true and correct as of the Closing Date.

 

9.3.11.     Any deed excise stamp tax declaration in the form required by
applicable governmental authorities.

 

9.3.12.     The Closing Statement (prepared by the Title Company).

 

25

--------------------------------------------------------------------------------


 

9.3.13.     Keys or key codes to all locks at the Property, which will be
delivered at the Property.

 

9.3.14.     An owners affidavit and gap indemnification agreement in form and
substance as may be acceptable to Purchaser and the Title Company, but in any
event in sufficient form to permit the Title Company to issue a standard owner’s
policy of title insurance and to issue the same at Closing, notwithstanding that
the deed conveying the Land shall not have been recorded at such time.  In
addition, Seller shall deliver such other documents as may be reasonably
required by the Title Company and which do not expand or create Seller liability
beyond that provided for by this Agreement as may be agreed upon by Seller and
Purchaser to consummate the transaction, provided, however, that Seller shall
not be obligated to provide to Title Company any other affidavits, indemnities,
certifications, covenants, obligations or liabilities beyond those that Seller
is providing to Purchaser under this Agreement or which go beyond that required
for the issuance by Title Company of a standard owner’s policy of title
insurance.

 

9.4.         Purchaser’s Deliveries.  At Closing, Purchaser shall (i) pay Seller
the Purchase Price through the Escrow Agent and provide any instruments required
by the Title Company from a purchaser of real property; and (ii) execute and
deliver the agreements referred to in Sections 9.3.3(iii) and 9.3.4(ii), any
deed excise stamp tax declarations in the form required by applicable
governmental authorities, a statement updating the Purchaser’s representations
and warranties and certifying the same as true and correct as of the Closing
Date, and the Closing Statement.

 

9.5.         Mutual Obligations.  Seller and Purchaser shall each deposit such
other instruments as are reasonably required (i) to confirm their respective
authority to close this transaction, (ii) by Escrow Agent, or (iii) otherwise to
consummate the sale and acquisition of the Property in accordance with the terms
hereof (provided that in no event shall any such documents increase the
liability of Purchaser or Seller).  Seller and Purchaser hereby designate Escrow
Agent as the “Reporting Person” for the transaction pursuant to
Section 6045(e) of the Internal Revenue Code and the regulations promulgated
thereunder and agree to execute such documentation as is reasonably necessary to
effectuate such designation.

 

9.6.         Possession.  Purchaser shall be entitled to possession of the
Property upon conclusion of the Closing, subject to the Permitted Encumbrances.

 

9.7.         Insurance.  Seller shall terminate its policies of insurance as of
noon on the Date of Closing and Purchaser shall be responsible for obtaining its
own insurance thereafter.

 

9.8.         Utility Service and Deposits.  To the extent any utility account is
in Seller’s name, Seller shall be entitled to the return of any
deposit(s) and/or bond(s) posted by it or its predecessor with any utility
company and Purchaser shall notify each

 

26

--------------------------------------------------------------------------------


 

utility company serving the Property to terminate any Seller account, effective
at noon on the Date of Closing, such notice to be in the form of Exhibit 9.8
attached hereto.

 

9.9.         Notice Letters.  Subsequent to Closing, Seller shall provide to
Purchaser copies of form letters to tenants and to service, maintenance, supply
and other contractors serving the Property, whose Leases and Contracts
(respectively) were assigned to Purchaser at Closing, advising them of the sale
of the Property to Purchaser, notifying them that security deposits have been
transferred to Purchaser, and directing to Purchaser all rents and bills for the
services and supplies, respectively, provided to the Property on and after the
Date of Closing.

 

10.  Breach; Default; Failure of Condition.

 

10.1.       Purchaser Default.  If Purchaser shall breach or default under this
Agreement and, with respect to breaches or defaults for which a cure period is
applicable, fail to cure such breach or default within such cure period, Seller
may terminate this Agreement, the Deposit shall be retained by Seller as
liquidated damages, without the necessity of proving actual damages, and both
parties shall be relieved of and released from any further liability hereunder
except for Purchaser’s Indemnity Obligations set forth in Sections 3.1.2 and 3.6
hereof and matters which, by the express provision thereof in this Agreement,
survive termination of the Agreement.  Seller and Purchaser agree that Seller’s
damages in the event of such breach or default will be difficult or impractical
to ascertain, the Deposit is a fair and reasonable estimate of such damages as
of the date of this Agreement, and the Deposit is to be retained by Seller as
agreed and liquidated damages in light of Seller’s removal of the Property from
the market and the costs incurred by Seller and shall not constitute a penalty
or a forfeiture.

 

10.1.1.     The parties hereto agree that it would be difficult to prove actual
damages resulting from a breach of this Agreement and that the Deposit
represents a fair and equitable estimation of Seller’s damages in the event of a
breach or default by Purchaser.  The parties further agree that this liquidated
damage clause is included herein as a result of negotiation by the parties at
the express request of Purchaser and that Purchaser hereby waives any right to
challenge the enforceability of this clause or its reasonability, and Purchaser
hereby waives any and all rights it may have at law or equity to dispute
Seller’s right to the liquidated damages provided for herein.  In addition, the
parties waive any right to asset the lack of mutuality of remedy as a defense in
the event of any litigation arising out of this Agreement.

 

Seller’s
initials:                                                                 
Purchaser’s initials:

 

10.2.       Seller Default.  If Seller shall refuse or fail to convey the
Property as herein provided for any reason other than (i) a breach or default by
Purchaser under this Agreement and the expiration of the cure period, if any, or
(ii) any other provision of this Agreement which permits Seller to terminate
this Agreement or otherwise relieves Seller of the obligation to convey the
Property, Purchaser shall elect as its sole and exclusive

 

27

--------------------------------------------------------------------------------


 

remedy hereunder either to terminate the Agreement and recover the Deposit or to
specifically enforce the Seller’s obligations to convey the Property in
accordance with this Agreement, Purchaser hereby expressly waiving any right to
recover exemplary, punitive, indirect, consequential, special or other damages
and all other remedies available at law or at equity with regard to any such
failure; provided that no action in specific performance shall seek to require
the Seller to do any of the following (other than as required as pursuant to
this Agreement): (a) change the condition of the Property or restore the same
after any fire or other casualty; (b) subject to Sections 3.2 and 10.3 hereof,
expend money or post a bond to remove a title encumbrance or defect or correct
any matter shown on a survey of the Property; or (c) secure any permit,
approval, or consent with respect to the Property or Seller’s conveyance of the
Property.

 

10.3.       Failure of Condition.  If prior to Closing Seller discloses to
Purchaser or Purchaser discovers that title to the Property is subject to
defects, limitations or encumbrances other than Permitted Encumbrances, then
Purchaser shall promptly give Seller written notice of any objection thereto. 
In such event, the Closing shall be postponed for up to thirty (30) days and
Seller shall use reasonable efforts to cure such objection, provided that
Purchaser may not object to the state of title of the Property on the basis of
any Permitted Encumbrance(s).

 

10.3.1.     Subject to Section 3.2 and Section 10.3 hereof, Seller shall have no
obligation to cure any title objection.  If Purchaser fails to waive an
objection within five (5) days after notice from Seller that Seller is unable to
cure the objection prior to the extended Closing Date, this Agreement shall
terminate automatically and  the Title Company shall promptly return the Deposit
to Purchaser, and neither party shall have any liability to the other except for
Purchaser’s obligations set forth in Section  3.1.2 and 3.6 hereof.  For the
purposes of this Agreement, any title defect, limitation or encumbrance other
than a Permitted Encumbrance shall be deemed cured if Title Company or another
title insurance company reasonably acceptable to Purchaser and authorized to do
business in Massachusetts, agrees to issue an ALTA owner’s title insurance
policy to Purchaser in the amount of the Purchase Price, which policy takes no
exception for such defect, limitation or encumbrance and is issued for no
additional premium or for an additional premium if Seller agrees to pay such
additional premium upon Closing.

 

10.4.       Representation or Warranty Untrue.  Prior to Closing, if any
material representation or warranty of any party is discovered to have been
false, in any material respect, when made, then such discovery shall be an event
of default by the party that made the false representation or warranty.  If,
after the date of this Agreement and before the Closing, (a) such false
representation or warranty shall constitute a condition that such defaulting
party is capable of curing and (b) such defaulting party notifies the
non-defaulting party in writing that it intends to cure such false
representation or warranty, then such defaulting party shall have the right to
cure such false representation or warranty prior to Closing and, if such
condition is not cured by Closing (or if such defaulting party notifies the
non-defaulting party that such condition can not be cured), then the
non-defaulting party shall have all of the rights set forth in

 

28

--------------------------------------------------------------------------------


 

Article 10.  However, if the non-defaulting party consummates the Closing with
knowledge of such false representation or warranty, such non-defaulting party
shall be conclusively deemed to have waived such default and accepted such
uncured condition, in which event the non-defaulting party shall have no rights
or remedies under this Agreement regarding such default and such representation
and warranty shall automatically be deemed amended to fully and accurately state
the actual facts and conditions then known or existing so that no fact or
condition first discovered or notice received or events occurring after the
Effective Date can or will constitute a breach by the defaulting party of any of
the warranties or representations.

 

11.          Miscellaneous.

 

11.1.        Entire Agreement.  This Agreement, together with the Exhibits
attached hereto, all of which are incorporated by reference, constitutes the
entire agreement between the parties with respect to the subject matter hereof,
and no alteration, modification or interpretation hereof shall be binding unless
in writing and signed by both parties.  The parties are not bound by any
agreements, understandings, provisions, conditions, representations or
warranties (whether written or oral and whether made by Seller or any agent,
employee or principal of seller or any other party) other than as are expressly
set forth and stipulated in this Agreement.

 

11.2.        Severability.  If any provision of this Agreement or application to
any party or circumstances shall be determined by any court of competent
jurisdiction to be invalid and unenforceable to any extent, the remainder of
this Agreement or the application of such provision to such person or
circumstances, other than those as to which it is so determined invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
valid and shall be enforced to the fullest extent permitted by law.

 

11.3.        Applicable Law.  This Agreement shall be construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts.

 

11.4.        Assignability.  Purchaser shall not assign this Agreement without
first obtaining Seller’s written consent, provided however, that Purchaser may,
without Seller’s consent, but with no less than five (5) business days written
notice to Seller which notice will include the name of such assignee and the
names of all principals and entities owning twenty-five percent (25%) or more of
such assignee, assign this Agreement to an “Affiliate” of Purchaser or designate
an “Affiliate” to take title, to the Property at Closing.  “Affiliate” means any
entity that is owned or controlled by an entity of which the general partners,
managers or voting members are at least fifty-one (51%) percent owned or
controlled by principals of Purchaser, and shall include trusts or other estate
planning entities created for the benefit of such principals and their immediate
family members.  Any assignment in contravention of this provision shall be
void.  No assignment, whether or not permitted, shall release the Purchaser
herein named from any obligation or liability under this Agreement.  The
Purchaser and any permitted assignee shall be jointly and severally liable for
all such obligations and liabilities.  Any permitted assignee shall be deemed to
have made any and all representations and

 

29

--------------------------------------------------------------------------------


 

warranties made by Purchaser hereunder, as if the assignee were the original
signatory hereto.  Purchaser acknowledges that any such assignee shall be
subject to Seller’s verification that such assignee can make the representation
set forth in Section 5.3.8.

 

If Purchaser requests Seller’s consent to an assignment of this Agreement,
Purchaser shall (i) notify Seller in writing of the proposed assignment;
(ii) provide Seller with the name and address of the proposed assignee;
(iii) provide Seller with financial information, including current financial
statements, for the proposed assignee; and (iv) provide Seller with a copy of
the proposed instrument of assignment.

 

Any transfer or assignment of any membership or other beneficial interest of
Purchaser in excess of forty-nine percent (49%) shall be deemed an assignment
within the meaning of this Section 11.4.

 

11.5.       Successors Bound.  This Agreement shall be binding upon and inure to
the benefit of Purchaser and Seller and their respective successors and
permitted assigns.

 

11.6.       Captions.  The captions in this Agreement are inserted only as a
matter of convenience and for reference and in no way define, limit or describe
the scope of this Agreement or the scope or content of any of its provisions.

 

11.7.       Attorneys’ Fees.  In the event of any litigation arising out of this
Agreement, the prevailing party shall be entitled to recover from the other
party reasonable attorneys’ and paralegals’ fees and costs actually incurred,
whether incurred out of court, at trial, on appeal or in any bankruptcy,
arbitration or administrative proceedings.

 

11.8.       No Relationship. Nothing contained in this Agreement shall be
construed to create a fiduciary, partnership, joint venture, principal/agent or
other relationship between the parties or their successors or assigns, and the
parties owe no duty to each other except as expressly stated in this Agreement.

 

11.9.       Time of Essence. Time is of the essence for all purposes of this
Agreement.

 

11.10.     Counterparts.  This Agreement may be executed and delivered in any
number of counterparts, each of which so executed and delivered shall be deemed
to be an original and all of which shall constitute one and the same
instrument.  Each counterpart may be delivered by facsimile transmission
provided that a signed original is provided promptly.  The signature page of any
counterpart may be detached therefrom without impairing the legal effect of the
signature(s) thereon provided such signature page is attached to any other
counterpart identical thereto.

 

11.11.     Recordation.  Neither this Agreement nor any memorandum or notice
hereof shall be recorded.  Purchaser shall (i) not, and hereby waives its rights
to, file any notice of lis pendens or other form of notice of pendency or other
instrument against the Property or any portion thereof in connection herewith
and (ii) indemnify

 

30

--------------------------------------------------------------------------------


 

Seller against all liabilities (including reasonable attorneys’ fees, expenses
and disbursements) incurred by Seller by reason of the filing by Purchaser or
its agent of any such memorandum, notice or other instrument.  If Purchaser
fails to comply with the terms hereof by recording or attempting to record this
Agreement or a notice thereof, such act shall not operate to bind or cloud the
title to the Property.  Seller shall, nevertheless, have the right forthwith to
institute appropriate legal proceedings to have the same removed from record. 
If Purchaser or any agent, broker or counsel acting for Purchaser shall cause or
permit this Agreement or a copy thereof to be filed in an office or place of
public record, Seller, at its option, and in addition to Seller’s other rights
and remedies, may treat such act as a default of this Agreement on the part of
the Purchaser.  However, the filing of this Agreement in any lawsuit or other
proceedings in which such document is relevant or material shall not be deemed
to be a violation of this Section 11.11.

 

11.12.      Proper Execution. The submission by Seller to Purchaser of this
Agreement in unsigned form shall be deemed to be a submission solely for
Purchaser’s consideration and not for acceptance and execution.  Such submission
shall have no binding force and effect, shall not constitute an option, and
shall not confer any rights upon Purchaser or impose any obligations upon Seller
irrespective of any reliance thereon, change of position or partial
performance.  The submission by Seller of this Agreement for execution by
Purchaser and the actual execution and delivery thereof by Purchaser to Seller
shall similarly have no binding force and effect on Seller unless and until
Seller shall have executed this Agreement and the Deposit shall have been
received by the Title Company and a counterpart thereof shall have been
delivered to Purchaser.  Signatures of this Agreement transmitted by facsimile
or via electronic mail (*.pdf or similar file types) shall be valid and
effective to bind the party so signing.  Each party agrees to promptly deliver
an execution original to this Agreement, any amendment thereto, or any notice
sent via facsimile or via electronic mail with its actual signature to the other
party, but a failure to do so shall not affect the enforceability of this
Agreement, amendment or notice, it being expressly agreed that each party to
this Agreement shall be bound by its own telecopied or electronically mailed
signature in all instances and shall accept the telecopied or electronically
mailed signature of the other party to this agreement.

 

11.13.      Tax Protest.  If, as a result of any tax protest or otherwise, any
refund or reduction of any real property or other tax or assessment relating to
the Property during the period for which, under the terms of this Agreement,
Seller is responsible, Seller shall be entitled to receive or retain such refund
or the benefit of such reduction, less equitable prorated costs of collection.

 

11.14.      Best Knowledge; Received Written Notice.  Whenever a representation,
warranty or other statement is made in this Agreement or in any document or
instrument to be delivered at Closing pursuant to this Agreement, on the basis
of the best of knowledge of Seller, or is qualified by Seller having received
written notice, such representation, warranty or other statement is made with
the exclusion of any facts disclosed to or otherwise known by Purchaser, and is
made solely on the basis of the current, conscious, and actual, as distinguished
from implied, imputed and

 

31

--------------------------------------------------------------------------------


 

constructive, knowledge on the date that such representation or warranty is
made, without inquiry or investigation or duty thereof, of Robert Wilkins, (the
officer of Seller having responsibility for the management of the Property),
without attribution to such specific officers of facts and matters otherwise
within the personal knowledge of any other officers or employees of Seller or
third parties, including but not limited to tenants and property managers of the
Property, and excluding, whether or not actually known by such specific
officers, any matter known to Purchaser or its agents at the time of Closing. 
So qualifying Seller’s knowledge shall in no event give rise to any personal
liability on the part of Robert Wilkins or any other officer or employee of any
Seller Party.

 

11.15.     Survival and Limitation of Representations and Warranties.

 

(a)           The representations and warranties of Seller set forth in this
Agreement or any documents executed in connection herewith shall survive the
Closing, but, any action, suit or proceeding brought by Purchaser against Seller
under this Agreement or under any such documents shall be commenced and served,
if at all, on or before the date which is six (6) months after the date of
Closing and, if not commenced and served on or before such date, thereafter
shall be void and of no force or effect.

 

(b)           Subject to Section 10.2, above, the aggregate liability of the
Seller with respect to all claims arising in connection with the representations
and warranties of Seller which survive the Closing and any other obligations of
Seller which expressly survive Closing under this Agreement shall not exceed
FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000.00), and in no event shall
any liability arise in connection therewith unless and except to the extent that
the direct damages to Purchaser by reason of all such claims, collectively,
exceed $50,000.00.  In no event shall Seller be liable to Purchaser for any
consequential, exemplary, punitive, or any other type of damages (other than
direct damages) or for unrealized expectations or other similar claims in
respect of any such claims, and in every case Purchaser’s recovery for any
claims shall be net of any insurance proceeds and any indemnity, contribution,
or other similar payment recovered or recoverable by Purchaser from any
insurance company or other third party.  Seller’s total liability with respect
to a default by Seller for refusal or failure to convey the Property shall not
be governed by this Section but shall instead be governed by the terms and
provisions of Section 10.2 of this Agreement.

 

11.16.     Intentionally Omitted.

 

11.17.     Time to Execute and Deliver.  This Agreement shall be void if one
fully executed copy is not received by Seller on or before 5:00 p.m. Eastern
Time on September 1, 2009 and/or if Seller shall not have received notice from
the Escrow Agent that the Deposit shall have been received by the Escrow Agent,
on or before 5:00 p.m. Eastern Time on the date which is two business days
immediately following the date of this Agreement.

 

32

--------------------------------------------------------------------------------


 

11.18.     No Personal Liability.  Any liability for participation in this
transaction shall remain with Purchaser and Seller only and in no event shall
there be any personal liability on the part of any officer, manager or employee
of the parties, their partners or their constituent members or entities.  This
provision shall survive Closing or any termination of this Agreement.

 

11.19.     Date of Agreement.  All references to the date of this Agreement mean
the date upon which both Seller and Purchaser have executed this Agreement.

 

11.20.     Date of Performance.  If the date of performance of any obligation or
the expiration of any time period provided herein should fall on a Saturday,
Sunday or legal holiday, then said obligation shall be due and owing, and said
time period shall expire, on the first day thereafter which is not a Saturday,
Sunday or legal holiday.  Any reference in this Agreement to a “business day”
shall mean any day of the week other than a Saturday, Sunday or legal holiday. 
Except as may otherwise be set forth herein, any performance provided for herein
shall be timely made if completed not later than 5:00 p.m. (Eastern Time) on the
day of performance.

 

11.21.     Waiver.  Excuse or waiver of the performance by the other party of
any obligation under this Agreement shall only be effective if evidenced by a
written statement signed by the party so excusing or waiving.  No delay in
exercising any right or remedy shall constitute a waiver thereof, and no waiver
by Seller or Purchaser of the breach of any covenant of this Agreement shall be
construed as a waiver of any preceding or succeeding breach of the same or any
other covenant or condition of this Agreement.  All of the provisions of this
Section 11 shall survive the Closing, or in the event that the Closing does not
occur, any termination or cancellation of this Agreement.

 

11.22.     Interpretation.  This Agreement is the result of negotiations between
the parties who are experienced in sophisticated and complex matters similar to
the transaction contemplated by this Agreement and is entered into by both
parties in reliance upon the economic and legal bargains contained herein and
shall be interpreted and construed in a fair and impartial manner without regard
to such factors as the party which prepared the Agreement, the relative
bargaining powers of the parties or the domicile of any party.  Seller and
Purchaser are each represented by legal counsel competent of advising them of
their obligations and liabilities hereunder.  The presentation and negotiation
of this Agreement shall not be construed as any offer by Seller to sell, or any
offer by Purchaser to purchase, the Property or obligate either party unless and
until this Agreement has been duly executed and delivered to both parties.

 

11.23.     Public Disclosure.  Following Closing, Purchaser and Seller shall
have the right to announce the acquisition and sale of the Property in the media
(including “tombstones”), provided that (i) Purchaser shall consult with Seller
with respect to any such notice or publication and implement any comments or
objections of Seller, and (ii) the Purchase Price is not disclosed and neither
party discloses the name of the other party, directly or indirectly.  Seller may
also publicize the sale of the Property in the ordinary course of its business. 
The provisions of this Section shall

 

33

--------------------------------------------------------------------------------


 

survive Closing.  Neither party shall publicly disclose the terms of this
transaction without the prior written consent of the other party, except (after
written notice to the other party) as may be required by law or as required to
enforce the terms and provisions hereof.

 

11.24.      Governmental Approvals.  Nothing in this Agreement shall be
construed as authorizing Purchaser to apply for a zoning change, variance,
subdivision map, lot line adjustment, or other discretionary governmental act,
approval or permit with respect to the Property prior to Closing, and Purchaser
shall not do so without the prior written approval of Seller, which approval may
be withheld in Seller’s sole and absolute discretion.  Purchaser also agrees not
to submit any reports, studies or other documents, including without limitation,
plans and specifications, impact statements for water, sewage, drainage or
traffic, environmental review forms, or energy conservation checklists to any
governmental agency, or any amendment or modification to any such instruments or
documents prior to Closing, unless first approved in writing by Seller, which
approval Seller may withhold in its sole, absolute discretion, provided,
however, that Purchaser shall have the right without the consent of Seller to
request a zoning confirmation letter or certificate from the Brookline,
Massachusetts zoning authority.   Purchaser’s obligation to purchase the
Property shall not be subject to or conditioned upon Purchaser obtaining any
variance(s), zoning amendment, subdivision map, lot line adjustment, condominium
approval or other discretionary governmental act, approval or permit.

 

11.25.      Purchaser Not a Successor of Seller.  Purchaser is not and shall not
be deemed to be a successor to Seller.  Purchaser is acquiring only the Property
and not an ongoing business enterprise.

 

11.26.      Termination.  Upon termination of this Agreement in accordance with
its terms (and not as a result of a default by either party), neither party
shall have any further rights or obligations or liabilities, except those rights
and obligations arising under any sections of this Agreement which expressly
survive termination of this Agreement.  It is hereby agreed that, in addition to
express statements of survivability, all references in this Agreement to
Seller’s or Escrow Agent’s obligation to return the Deposit to Purchaser shall
survive the termination of this Agreement.

 

11.27.      Construction.  As used herein, the words “include”, “including”, and
similar terms shall be construed as if followed by the phrase “without
limitation”.

 

11.28.      No Third Party Beneficiary.  This Agreement is not intended to give
or confer any benefits, rights, privileges, claims, actions, or remedies to any
person or entity as a third party beneficiary.

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Seller has executed and delivered this
Purchase and Sale and Escrow Agreement as an instrument under seal as of the
date set forth above.

 

 

SELLER:

 

 

 

175 FREEMAN STREET INVESTORS LLC,

 

a Delaware limited liability company

 

 

 

By:

TPF Equity Trust Operating Partnership

 

 

LP, its sole member

 

 

 

 

 

By:

TPF Equity Trust Operating

 

 

 

Partnership GP LLC, its general

 

 

 

partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Jayne M. Brundage

 

 

 

Title:

Executive Director

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Purchaser has executed and delivered this
Purchase and Sale and Escrow Agreement as an instrument under seal as of the
date set forth above.

 

 

PURCHASER:

 

 

 

THE HAMILTON COMPANY, INC.

 

a Massachusetts corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

An original, fully executed copy of this Agreement, together with the Deposit,
has been received by the Title Company this          day of
                        , 2009, and by execution hereof the Title Company hereby
covenants and agrees to be bound by the terms of this Agreement.

 

 

ESCROW AGENT/TITLE COMPANY

 

 

 

 

 

FIRST AMERICAN TITLE INSURANCE

 

COMPANY

 

 

 

By:

 

 

Name:

Michael J. Desmond

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

List of Exhibits

 

Exhibit 1.1.1

 

Legal Description

 

 

 

Exhibit 1.1.3

 

Inventory of Personal Property

 

 

 

Exhibit 1.1.6

 

Schedule of Leases and Security Deposits

 

 

 

Exhibit 3.1.2

 

Insurance Requirements

 

 

 

Exhibit 3.3

 

Schedule of Contracts Equipment Leases

 

 

 

Exhibit 9.3.1

 

Form of Massachusetts Quitclaim Deed

 

 

 

Exhibit 9.3.2

 

Form of Bill of Sale

 

 

 

Exhibit 9.3.3

 

Form of Assignment and Assumption of Leases

 

 

 

Exhibit 9.3.4

 

Form of Assignment and Assumption of Contracts

 

 

 

Exhibit 9.3.5

 

Form of Property Name Assignment

 

 

 

Exhibit 9.3.6

 

Form of Assignment of Warranties and Guarantees

 

 

 

Exhibit 9.3.8

 

Form of FIRPTA Affidavit

 

 

 

Exhibit 9.8

 

Form of Notice to Utility Company

 

 

 

Exhibit 9.9

 

Notice to Tenants

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 1.1.1

LEGAL DESCRIPTION

 

A certain parcel of land, with buildings thereon, situated in Brookline, Norfolk
County, Massachusetts, bounded and described as follows:

 

BEGINNING at a point on the northerly sideline of Freeman Street, said point
being the point of curvature of a curve connecting the northerly side of Freeman
Street and the easterly sideline of Pleasant Street; thence running along said
curved line to the right of radius 30.57 feet a distance of 44.56 feet to a
point of tangency, said point being on the easterly sideline of Pleasant Street;

 

THENCE running along said easterly sideline of Pleasant Street North 01°19’00”
East a distance of 31.37 feet to an angle point;

 

THENCE turning and running along said easterly sideline of Pleasant Street
North 00°44’44” West a distance of 336.10 feet to a point of curvature;

 

THENCE running along a curved line to the right of radius 20.00 feet a distance
of 34.54 feet to a point of tangency, said point being on the southerly sideline
of Thatcher Street;

 

THENCE running along said southerly sideline of Thatcher Street South 81°49’38”
East a distance of 438.23 feet to a point of curvature;

 

THENCE running along a curved line to the right of the radius 20.00 feet a
distance of 31.35 feet to a point of tangency, said point being on the westerly
sideline of St. Paul Street;

 

THENCE running along the westerly side of St. Paul Street South 08°00’00” West a
distance of 370.47 feet to a point of curvature;

 

THENCE running along a curved line to the right of the radius 20.00 feet a
distance of 31.34 feet to a point of tangency, said point being on the northerly
sideline of Freemen Street;

 

THENCE running along the northerly sideline of Freeman Street North 82°14’30”
West a distance of 372.80 feet to the point of beginning.

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.1.3

INVENTORY OF PERSONAL PROPERTY

 

SEE ATTACHED

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.1.6

SCHEDULE OF LEASES AND SECURITY DEPOSITS

 

SEE ATTACHED

 

--------------------------------------------------------------------------------


 

EXHIBIT 3.1.2

INSURANCE REQUIREMENTS

 

I.                                         Prior to performing any Assessment
activities, Purchaser and all Purchaser’s consultants, engineers and any
environmental consultant and any subcontractor thereof (and any other agent,
contractor or consultant of Purchaser performing Assessment activities) shall
have and maintain in forms and with companies reasonably acceptable to Owner at
least the following insurance coverage:

 

A.                                   Environmental Legal Liability Insurance

 

A policy of environmental legal liability insurance, having minimum limits of
Five Million Dollars ($5,000,000) per occurrence (or Each Pollution Incident
Loss) with a Five Million Dollar ($5,000,000) Policy aggregate, written on a
claims-made or occurrence basis, with a deductible no greater than One Hundred
Thousand Dollars ($100,000) per occurrence.  Consultant shall maintain
claims-made coverage in the above liability limits for at least two (2) years
after contract completion under the same terms and conditions.  Notwithstanding
the foregoing, in the event Purchaser wishes to conduct a phase II environmental
assessment or any intrusive  testing, additional or increased coverage may be
required.

 

B.                                     Workers’ Compensation and Employers’
Liability

 

1.                                       Statutory requirement in states where
operating, to include all areas involved in operations covered under this
Agreement.

 

2.                                       Coverage “B” — Employers’ Liability -
$100,000 Bodily Injury by accident — each accident; $100,000 Bodily Injury by
disease — each employee; $500,000 disease policy limit.

 

C.                                     General Liability Insurance

 

1.                                       Standard Commercial General Liability
policy form on an occurrence basis including Premises/Operations Liability,
Broad Form Contractual Liability, Blanket Owner’s and Contractors Liability and
Products/Completed Operations Liability and the explosion, collapse and
underground (xcu) exclusions eliminated.

 

2.                                       Limits of Liability: One Million
Dollars ($1,000,000) Per Occurrence and Two Million Dollars ($2,000,000)
Products Completed Operations and General Aggregates.

 

D.                                    Automobile Liability Insurance

 

1.                                       Comprehensive Automobile form,
including all Owned, Non-Owned and Hired Vehicles.

 

1

--------------------------------------------------------------------------------


 

2.                                       Limits of Liability: Bodily Injury,
$1,000,000 each person, $1,000,000 any one accident or loss.

 

3.                                       The policy shall include Insurance
Services Office policy endorsement Form MCS-90 or a similar endorsement
providing coverage for environmental claims should there be any transportation
of pollutants

 

E.                                     Umbrella Liability

 

Minimum amount of Five Million Dollars ($5,000,000) each occurrence and general
aggregate, providing excess coverage on a following form basis over the coverage
required by Subsections A., B. (except for Worker’s Compensation), C. and D.

 

II.                                     Additional Requirements

 

A.                                   Except where prohibited by law, all
insurance policies except the Environmental Legal Liability Policy, shall
provide that the insurance companies waive the rights of recovery or subrogation
against the Owner, its agents, servants, invitees, employees, affiliated
companies, contractors, subcontractors, and their insurers.

 

B.                                     Such insurance shall not be subject to
cancellation except upon thirty (30) days prior written notice to Owner.

 

C.                                     All insurance required hereunder shall be
with such insurance companies as are reasonably satisfactory and acceptable to
Owner.  Prior to commencement of the Assessment, Purchaser shall deliver to
Owner for its inspection all insurance certificates for coverage required
hereunder or such other evidence of compliance with the foregoing insurance
requirements as is required by, and satisfactory and acceptable to, Owner.

 

D.                                    Owner, its parent, subsidiaries,
affiliates, investment advisors, property managers or designees, and its and
their officers, directors, and employees shall be named as additional insured
under the General Liability, Automobile Liability and Umbrella Liability
insurance policies required to be maintained by Purchaser’s consultants and/or
any subcontractor thereof.

 

E.                                      All Insurance coverage maintained by
Purchaser and Purchaser’s consultants and any subcontractor thereof shall be
primary and not contributing with any insurance maintained by Owner.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 3.3

SCHEDULE OF CONTRACTS AND EQUIPMENT LEASES

 

SEE ATTACHED

 

--------------------------------------------------------------------------------


 

EXHIBIT 3.5

 

SEE ATTACHED

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 9.3.1

MASSACHUSETTS QUITCLAIM DEED

 

175 FREEMAN STREET INVESTORS LLC, a Delaware limited liability company (the
“Grantor”), whose address is c/o UBS Realty Investors LLC, 242 Trumbull Street,
Hartford, Connecticut 06103, for and in consideration of the sum of Ten and
No/100 Dollars ($10.00) paid to Grantor and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
has, subject to the exceptions hereinafter set forth, GRANTED, SOLD, and
CONVEYED and does hereby GRANT, SELL, and CONVEY, with QUITCLAIM COVENANTS, unto
THE HAMILTON COMPANY, INC., a Massachusetts corporation (the “Grantee”), whose
address is 39 Brighton Avenue, Boston, Massachusetts 02134, certain land located
at 175 Freeman Street, Brookline, Norfolk County, Massachusetts, and being more
particularly described in Exhibit A attached hereto and incorporated herein by
reference, together with all improvements located on such land (such land and
improvements being collectively referred to as the “Property”).

 

This conveyance is made and accepted subject to all matters set out in Exhibit B
attached hereto and incorporated herein by reference.

 

TO HAVE AND TO HOLD the Property, together with all rights and appurtenances
pertaining thereto, including all of Grantor’s right, title and interest in and
to adjoining streets, alleys and rights-of-way, unto Grantee and Grantee’s
successors, heirs, and assigns forever; and Grantor does hereby bind itself and
its successors and heirs to warrant and forever defend the Property unto Grantee
and Grantee’s successors, heirs, and assigns, against every person whomsoever
lawfully claiming or to claim the same or any part thereof by, through, or under
Grantor, but not otherwise, for matters arising subsequent to the vesting of
title in Grantor.

 

Notwithstanding any provision to the contrary, Grantor makes no warranties of
any nature or kind, whether statutory, express or implied, with respect to the
physical condition of the Property (including without limitation any and all
improvements located thereon and/or comprising a part thereof), and Grantee by
its acceptance of this Deed accepts the physical condition of the Property “AS
IS, WITH ALL FAULTS.”

 

1

--------------------------------------------------------------------------------


 

EXECUTED as of the [      ] day of October, 2009.

 

 

GRANTOR:

 

 

 

175 FREEMAN STREET INVESTORS LLC,

 

a Delaware limited liability company

 

 

 

By:

TPF Equity Trust Operating Partnership

 

 

LP, its sole member

 

 

 

 

 

By:

TPF Equity Trust Operating

 

 

 

Partnership GP LLC, its general

 

 

 

partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Jayne M. Brundage

 

 

 

Title:

Executive Director

 

STATE OF CONNECTICUT

)

 

)          ss

COUNTY OF HARTFORD

)

 

On this        day of October, 2009, before me personally appeared Jayne M.
Brundage, who acknowledged herself to be the Executive Vice President of 175
Freeman Street Investors LLC, a Delaware limited liability company, and that
she, being authorized so to do, executed the foregoing instrument for the
purposes therein contained as her and its free act and deed, by signing the name
of limited liability company by herself as Executive Director.

 

 

IN WITNESS WHEREOF, I have hereunto set my hand

 

 

 

Notary Public

 

 

 

 

 

          My Commission Expire

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 9.3.2

BILL OF SALE

 

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, 175 FREEMAN STREET INVESTORS LLC, a Delaware limited liability
company (the “Seller”), hereby conveys to THE HAMILTON COMPANY, INC., a
Massachusetts corporation (the “Purchaser”), all of Seller’s right, title and
interest in and to those certain items of personal property described on
Exhibit A attached hereto and made a part hereof (the “Personal Property”)
relating to certain real property located at 175 Freeman Street, Brookline,
Norfolk County, Massachusetts.

 

The “Personal Property” expressly excludes the following:  (i) all items of
personal property owned by tenants, subtenants, independent contractors,
business invitees and utilities; and (ii) all cash on hand, checks, money
orders, prepaid postage in postage meters, accounts receivable and claims
arising prior to the Closing.  This Bill of Sale is given by Seller and accepted
by Purchaser with no warranties, express or implied.

 

Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including but not limited to:  title; merchantability of the Personal Property
or its fitness for any particular purpose; the design or condition of the
Personal Property; the quality or capacity of the Personal Property; workmanship
or compliance of the Personal Property with the requirements of any law, rule,
specification or contract pertaining thereto; patent infringement or latent
defects.  Purchaser accepts the Personal Property on an “AS IS, WHERE IS” basis.

 

IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this [      ] day of October, 2009.

 

 

SELLER:

 

 

 

175 FREEMAN STREET INVESTORS LLC,

 

a Delaware limited liability company

 

 

 

By:

TPF Equity Trust Operating Partnership

 

 

LP, its sole member

 

 

 

 

 

By:

TPF Equity Trust Operating

 

 

 

Partnership GP LLC, its general

 

 

 

partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Jayne M. Brundage

 

 

 

Title:

Executive Director

 

--------------------------------------------------------------------------------


 

EXHIBIT 9.3.3

ASSIGNMENT AND ASSUMPTION OF LEASES

 

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, 175 FREEMAN STREET INVESTORS LLC, a Delaware limited liability
company (the “Assignor”), hereby assigns, transfers and delegates to THE
HAMILTON COMPANY, INC., a Massachusetts corporation (the “Assignee”), and
Assignee hereby agrees to assume and accept the assignment and delegation of all
of Assignor’s right, title and interest except for Assignor’s right to collect
delinquent rent in and to the Landlord’s rights and obligations under the leases
and the security deposits relating to the property known as Dexter Park
Apartments and more particularly described on Exhibit A attached hereto.  The
leases and security deposits (“Leases”) are listed on Exhibit B attached hereto.

 

By accepting this Assignment and by its execution hereof, Assignee assumes the
payment and performance of, and agrees to pay, perform and discharge, all the
debts, duties and obligations to be paid, performed or discharged from and after
the date hereof, by the “landlord” or the “lessor” under the terms, covenants
and conditions of the Leases, including, without limitation, brokerage
commissions and compliance with the terms of the Leases relating to tenant
improvements and security deposits.

 

Assignor shall indemnify Assignee against and hold Assignee harmless from any
and all cost, liability, loss, damage or expense, including, without limitation,
reasonable attorneys’ fees, originating or relating to the period prior to date
hereof and arising out of the Assignor’s obligations under such Leases. 
Assignee shall indemnify Assignor against and hold Assignor harmless from any
and all cost, liability, loss, damage or expense, including, without limitation,
reasonable attorneys’ fees, originating or relating to the period on or after
the date hereof and arising out of the Assignee’s obligations under such Leases.

 

Notwithstanding anything to the contrary contained herein, the indemnities
contained herein shall survive for a period of six (6) months from the date set
forth below (the “Survival Period”).  Any litigation with respect to such
indemnification must be commenced (by service of process on such other party)
within the Survival Period, and if not so commenced within the Survival Period,
the indemnification shall be void and of no force or effect.  To the extent that
Assignee has knowledge as of the date set forth below of any costs, liability,
loss, damage or expense which would be covered by Assignor’s indemnity set forth
above, Assignor’s indemnity set forth above shall be void and of no force or
effect.  No claim for indemnity hereunder shall be actionable or payable unless
the valid claims for indemnification collectively aggregate more than $50,000. 
In no event shall the liability of Assignor or Assignee hereunder exceed
$500,000 (in the aggregate together with any other liabilities of Assignor
arising under the transactions contemplated by that certain Purchase and Sale
and Escrow Agreement dated August [      ], 2009 by and between Assignor and
Assignee), and liability hereunder shall be limited to actual damages and shall
not include exemplary, punitive or consequential damages.

 

1

--------------------------------------------------------------------------------


 

If any litigation between Assignor and Assignee arises out of the obligations of
the parties under this Assignment or concerning the meaning or interpretation of
any provision contained herein, the losing party shall pay the prevailing
party’s costs and expenses of such litigation including, without limitation,
reasonable attorneys’ fees.

 

This Agreement may be executed and delivered in any number of counterparts, each
of which so executed and delivered shall be deemed to be an original and all of
which shall constitute one and the same instrument.

 

This Agreement is made subject, subordinate and inferior to the easements,
covenants and other matters and exceptions set forth on Exhibit A (the
“Permitted Exceptions”), attached hereto and made a part hereof for all
purposes.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment
effective as of this [      ] day of October, 2009.

 

 

ASSIGNOR:

 

 

 

175 FREEMAN STREET INVESTORS LLC,

 

a Delaware limited liability company

 

 

 

By:

TPF Equity Trust Operating Partnership

 

 

LP, its sole member

 

 

 

 

 

By:

TPF Equity Trust Operating

 

 

 

Partnership GP LLC, its general

 

 

 

partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Jayne M. Brundage

 

 

 

Title:

Executive Director

 

 

 

ASSIGNEE:

 

 

 

THE HAMILTON COMPANY, INC.

 

a Massachusetts corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT 9.3.4

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

 

In consideration of One Dollar and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, 175 FREEMAN STREET
INVESTORS, LLC, a Delaware limited liability company (the “Assignor”), hereby
assigns to and delegates THE HAMILTON COMPANY, INC., a Massachusetts corporation
(the “Assignee”), with an office and place of business at 39 Brighton Avenue,
Boston, Massachusetts 02134, and Assignee hereby assumes and accepts the
assignment and delegation of all of Assignor’s right, title and interest in and
to the contracts, licenses, agreements and equipment leases (the “Contracts”)
described on Exhibit A attached hereto relating to certain real property known
as Dexter Park Apartments and located at 175 Freeman Street, Brookline, Norfolk
County, Massachusetts, and Assignee hereby accepts such assignment.

 

Assignor shall indemnify Assignee against and hold Assignee harmless from any
and all cost, liability, loss, damage or expense, including, without limitation,
reasonable attorneys’ fees, originating or relating to the period prior to date
hereof and arising out of the Assignor’s obligations under the Contracts
described on Exhibit A.  Assignee shall indemnify Assignor against and hold
Assignor harmless from any and all cost, liability, loss, damage or expense,
including, without limitation, reasonable attorneys’ fees, originating or
relating to the period on or after the date hereof and arising out of the
Assignee’s obligations under the Contracts described on Exhibit A.

 

Notwithstanding anything to the contrary contained herein, the indemnities
contained herein shall survive for a period of six (6) months from the date set
forth below (the “Survival Period”).  Any litigation with respect to such
indemnification must be commenced (by service of process on such other party)
within the Survival Period, and if not so commenced within the Survival Period,
the indemnification shall be void and of no force or effect.  To the extent that
Assignee has knowledge as of the date set forth below of any costs, liability,
loss, damage or expense which would be covered by Assignor’s indemnity set forth
above, Assignor’s indemnity set forth above shall be void and of no force or
effect.  No claim for indemnity hereunder shall be actionable or payable unless
the valid claims for indemnification collectively aggregate more than $50,000. 
In no event shall the liability of Assignor or Assignee hereunder exceed
$500,000 (in the aggregate together with any other liabilities of Assignor
arising under the transactions contemplated by that certain Purchase and Sale
and Escrow Agreement dated August [      ], 2009 by and between Assignor and
Assignee), and liability hereunder shall be limited to actual damages and shall
not include exemplary, punitive or consequential damages.

 

If any litigation between Assignor and Assignee arises out of the obligations of
the parties under this Assignment or concerning the meaning or interpretation of
any provision contained herein, the losing party shall pay the prevailing
party’s costs and expenses of such litigation including, without limitation,
reasonable attorneys’ fees.

 

1

--------------------------------------------------------------------------------


 

This Agreement may be executed and delivered in any number of counterparts, each
of which so executed and delivered shall be deemed to be an original and all of
which shall constitute one and the same instrument.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment
effective as of this [      ] day of October, 2009.

 

 

ASSIGNOR:

 

 

 

175 FREEMAN STREET INVESTORS LLC,

 

a Delaware limited liability company

 

 

 

By:

TPF Equity Trust Operating Partnership

 

 

LP, its sole member

 

 

 

 

 

By:

TPF Equity Trust Operating

 

 

 

Partnership GP LLC, its general

 

 

 

partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Jayne M. Brundage

 

 

 

Title:

Executive Director

 

 

 

ASSIGNEE:

 

 

 

THE HAMILTON COMPANY, INC.

 

a Massachusetts corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT 9.3.5

ASSIGNMENT OF PROPERTY NAME

 

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, 175 FREEMAN STREET INVESTORS LLC, a Delaware limited liability
company (the “Assignor”), hereby assigns, transfers and sets over unto THE
HAMILTON COMPANY, INC., a Massachusetts corporation (the “Assignee”), all of
Assignor’s right, title and interest, if any, in and to the property name
“Dexter Park Apartments”.  Seller makes no warranty or representation of any
kind with respect to its right, title and interest in the property name.

 

IN WITNESS WHEREOF, Assignor has caused this instrument to be executed as of
this [      ] day of October, 2009.

 

 

SELLER:

 

 

 

175 FREEMAN STREET INVESTORS LLC,

 

a Delaware limited liability company

 

 

 

By:

TPF Equity Trust Operating Partnership

 

 

LP, its sole member

 

 

 

 

 

By:

TPF Equity Trust Operating

 

 

 

Partnership GP LLC, its general

 

 

 

partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Jayne M. Brundage

 

 

 

Title:

Executive Director

 

--------------------------------------------------------------------------------


 

EXHIBIT 9.3.6

ASSIGNMENT OF WARRANTIES AND GUARANTEES

 

THIS AGREEMENT is made as of the [      ] day of October, 2009, between 175
FREEMAN STREET INVESTORS LLC, a Delaware limited liability company (the
“Assignor”), and THE HAMILTON COMPANY, INC., a Massachusetts corporation (the
“Assignee”).

 

R E C I T A L S :

 

Assignee has this day acquired from Assignor certain interests in land,
buildings and improvements more particularly described on Exhibit A attached
hereto and made a part hereof (the “Property”).

 

In consideration of the acquisition of the Property by Assignee and other good
and valuable consideration, the mutual receipt and legal sufficiency of which
are hereby acknowledged, Assignor hereby assigns, transfers and sets over unto
Assignee and Assignee hereby accepts from Assignor all of Assignor’s right,
title and interest in and to all transferable warranties and guarantees, if any,
with respect to the improvements located on the Property or any repairs or
renovations to such improvements and any personal property conveyed to Assignee
by Assignor in connection with the Property.

 

IN WITNESS WHEREOF, Assignor has caused this instrument to be executed as of the
date above written.

 

 

SELLER:

 

 

 

175 FREEMAN STREET INVESTORS LLC,

 

a Delaware limited liability company

 

 

 

By:

TPF Equity Trust Operating Partnership

 

 

LP, its sole member

 

 

 

 

 

By:

TPF Equity Trust Operating

 

 

 

Partnership GP LLC, its general

 

 

 

partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Jayne M. Brundage

 

 

 

Title:

Executive Director

 

--------------------------------------------------------------------------------


 

EXHIBIT 9.3.8

AFFIDAVIT PURSUANT TO FOREIGN INVESTMENT
AND REAL PROPERTY TAX ACT

 

Section 1445 of the Internal Revenue Code (the “Code”) provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person.  For U.S. tax purposes (including section 1445), the owner
of a disregarded entity (which has legal title to a U.S. real property interest
under local law) will be the transferor of the property and not the disregarded
entity.  To inform                                           , a
                                      , of [Address] (“Transferee”) that tax
withholding will not be required in connection with the disposition of the
Property as defined in, and pursuant to, that certain Purchase and Sale and
Escrow Agreement dated                             , the undersigned certifies
the following on behalf of                                  (“Transferor”):

 

1.                                       Transferor is not a foreign
corporation, foreign partnership, foreign trust, or foreign estate (as those
terms are defined in the Code and Income Tax Regulations);

 

2.                                       Transferor is not a disregarded entity
as defined in Code § 1.1445-2(b)(2)(iii);

 

3.                                       Transferor’s U.S. employer
identification number is 06-1604937; and

 

4.                                       Transferor’s address is:

 

c/o UBS Realty Investors LLC
242 Trumbull Street
Hartford, Connecticut 06103-1212

 

This Affidavit may be disclosed to the Internal Revenue Service and any false
statement contained herein could be punished by fine, imprisonment, or both.

 

Under penalties of perjury I declare that I have examined this Affidavit and to
the best of my knowledge and belief it is true, correct, and complete, and
further declare that I have authority to sign this document on behalf of
Transferor.

 

 

 

, a

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

Duly Authorized

 

--------------------------------------------------------------------------------


 

EXHIBIT 9.8

NOTICE TO UTILITY COMPANY

 

October [      ], 2009

 

RE:                                                                             
DEXTER PARK APARTMENTS
175 FREEMAN STREET
BROOKLINE, MASSACHUSETTS

 

You are hereby notified and advised that THE HAMILTON COMPANY, INC.
(“Purchaser”) has purchased and acquired from 175 FREEMAN STREET INVESTORS LLC
all right, title and interest in and to DEXTER PARK APARTMENTS (“Property”).

 

In accordance with the foregoing, you are hereby notified that all future
invoices, bills, correspondence, and notices relating to the Property, should be
delivered to Purchaser at the following address:  39 Brighton Avenue, Boston,
Massachusetts 02134.

 

Upon final payment of the utility bills, please cancel any bonds in place and
return the originals to Steven Miele at UBS Realty Investors LLC, 242 Trumbull
Street, Hartford, Connecticut 06103-1212.

 

 

Very truly yours,

 

 

 

175 FREEMAN STREET INVESTORS LLC,

 

a Delaware limited liability company

 

 

 

By:

TPF Equity Trust Operating Partnership

 

 

LP, its sole member

 

 

 

 

 

By:

TPF Equity Trust Operating

 

 

 

Partnership GP LLC, its general

 

 

 

partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Jayne M. Brundage

 

 

 

Title:

Executive Director

 

--------------------------------------------------------------------------------


 

 

 

 

THE HAMILTON COMPANY, INC.

 

 

 

a Massachusetts corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 9.9

NOTICE TO TENANTS

 

October [      ], 2009

 

Re:      Notice of Change of Ownership of

Dexter Park Apartments, 175 Freeman Street, Brookline, Massachusetts

 

Ladies and Gentlemen:

 

You are hereby notified as follows:

 

1.     That as of the date hereof, 175 FREEMAN STREET INVESTORS LLC has
transferred, sold, assigned, and conveyed all of its interest in and to the
above-described property, (the “Property”) to THE HAMILTON COMPANY, INC. (the
“New Owner”).

 

2.     Future notices and rental payments with respect to your leased premises
at the Property should be made to the New Owner in accordance with your lease
terms at the following address:

 

Dexter Park Apartments

Attn:                               (Telephone #:                       )

Street Address

City, State & Zip

 

3.               The New Owner shall be responsible for holding your security
deposit in accordance with the terms of your lease.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

1

--------------------------------------------------------------------------------